Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 1 of 58 PageID #: 910




                     Exhibit B
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 2 of 58 PageID #: 911




                      AGREEMENT BETWEEN THE STATE OF MISSISSIPPI
               DEPARTMENT OF CORRECTIONS AND CENTURION OF. MISSISSIPPI, LLC
                           FOR ONSITE INMATE HEALTH SERVICES

      THIS AGREEMENT (this " Agreemen ") is entered Into as of t he 1st day of July, 2016, by
      and be tween the Sta te of Mississippi Department of Corrections (generally re ferred to
      as the "St ate'' or the "MDOC") and Centurion of Mississippi, LLC. ("C nturion" ). The
      MDOC and Centurion are sometimes referred to herein collectively as the ''Parties".

                                             WITNESS ETH:

      Whereas, the MDOC i s responsible for the care and securi ty of inmates in its custody,
      whether incarcerated in MDOC correctional facilities, county regional facilities, or
      privately operated prisons; and

      Whereas, MDOC issLJed RFP NO. 16-009 , dated December 11 . 2015, as amended (the
      "RFP") and Cent urion submitted a response to the RFP. Centurion 's RFP response was
       va luated to be t he most advantageous to MDOC. MDOC now enters into this
      Agreement wit h Cent ur on pursua nt lO the RFP.

      Whereas, t he MDOC desires to engage Cenlurion to provide or to arrange fo th
      provision of medical, dental, pharmacy and mental health care services for inmates in
      its custody at the followi ng Facili ties on t h terms as provided in this Agreement:
      Mississippi State Penitentiary ("MSP " ) at Parchman, Mississippi · Central Mississippi
      Correctional Facility ("CMCF" } and Youthful Offende Unit (" YOU" ) at Rankin County
      Mississippi; South Mississippi Correctional tnstitut on ("SMCI") at Leakesville,
      Mississippi ; East Mississippi Correctional Facility ("EMCF") at Meridian; Wilkinson
      County Correctional Facility ("WCCF'') at Woodvllle; Walnut Grove Correctional
      Facilit y ("WGCF") at Walnut Grove; Marshall County Correctional Facility ("MCCF"} at
      Holly Springs, (known as th 'Facilities') . Centurion ha s responsi bilities as provided in
      this Agreement at the fifteen County Regional Sites ; sevent en Community Work
      Centers; and to minimum securi y inmates (esiding at the t hree male Resti ution
      centers and the Governor's Mansion (known collectively as the "Satellite Facitfties"
      and individually as a "Satellite Facility") .

      Whereas, the MDOC and Centurion desire to set forth their understandings and
      agreements regarding inmate healthcare services as set forth herein;

      NOW, THEREFORE, in considerati on of the mutual covenants and agreements
      contained herein, the Parties agree as follows :

      ARTICLE I -- AGREEMENT DOCUMENTS
      •   1.1       Governing Documents. This Agreement and its exhi bits, labeled Exhi bits
          A through E, are the sole governing documents.




                                                   1




                                                                                     MHMHP 000128
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 3 of 58 PageID #: 912




       ARTICLE II -- HEALTHCARE AND RELATED SERVICES

       L1      General Engagement. The MDOC hereby engages Centurion to provide for the
       delivery of necessary onsite medical, pharmaceutica l, mental health and d ntal care
       to individuals under the custody and control of the MDOC and sentenced to and
       incarcerated at the Facilities and Satellite Facilities ("Inmates''). Centurion will
       provide such services consistent with applicable American Correctional Association
       (''ACA") standards, National Commission on Correctional Health Care ("NCCHC")
       standards, constitutional, federal, state, and local laws, court orders, consent
       decrees, local regulations and MDOC policies and procedures governing health care
       service delivery. If there is a difference between the above stimdards and / or laws,
       then the higher standard will be followed. It is understood that the MDOC shall be
       financially responsible for off-site medical services and all specialty service on and off-
       site, unless otherwise specified in Section 2.10 below, for the inmates at the Facilities
       and Satellite Facilities. This wilt incorporate responsibility for Utilization
       Management, claims adjudication and payment and provider network contracting.

       2.2     Admini tra tiv~ Services. Centurion shall implement administrative components
       and operational policies and procedures necessary for compliance with Agreement
       specifications. The MDOC reserves the right to review and approve policies and
       procedures of Centurion in any areas affecting performance under the Agreement.
       Centurion will design and implement a proces to report to the MDOC Chief Medical
       Officer or designee problems and/or unusual incidents in the performance of this
       Agreement, includtng but not limited to medical, security-related and personnel issues
       that might adversely impact the delivery of health care services. Centurion personnel
       shall abide by and comply with all MDOC policies and procedures.

              2.2.1 Therapeutic guidelines and protocols shalt be updated by Centurion
       annually and reviewed by the MDOC Chief Medical Officer.

              2.2.2 The Centurion onsite Medical Director will apprise the
      superintendent/warden or designee of alt relevant information regarding inmate
      participation in Centurion -related programs, as well as management and security
      implications of specific health care situations.

              2.2.3 Centurion will provide MDOC with the most current copy of Centurion's
      policy and procedure manual for approval, signature, and distribution to appropriate
      MDOC staff. Inmates will have access to health care policies and procedures based on
      MDOC policy. Centurion will also provide MDOC with medical and mental health
      protocols, dental protocols and nursing protocols.

      2.3     Personnel. The base compensation as described in Section 7.2 of this
      Agreement reflects the system-wide complement of staff as set forth in this
      Agreement Exhibit A. This staffing includes the number of full-time equivalents, and
      the distribution of staff among Facilities and Satellite Facilities.

             2.3.1 Full-time eqUivalent (''FTE") positions are defined to mean positions in
      which the employee or contractor is providing forty (40) hours of service per week.
      The forty (40) hours shall include designated break periods and mid-shift meal periods.
      These hours may be accomplished utilizing full-time , part-time, PRN employees and


                                                   2




                                                                                     MHMHP 000129
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 4 of 58 PageID #: 913




       agency on a "flexible" schedule to maximize efficiency and meet Facility and Satellite
       Facility needs.

              2.3.2 Centurion will confirm that all the required registrations, licenses and
      credentials are active, appropriately unrestricted , and in good -standing for
      professionals contracted or engaged by Centurion to provide services in the Facilities
      and Satellite facilities. This includes, but is not limited to, medical, dental, physician
      assistant, nurse practitioner, nursing and other licenses, DEA numbers and registration
      with the appropriate Mississippi State Boards. Centurion shall be responsible for
      providing educational services for all health services employees. Centurion 1 s
      contractual relationships with physicians, mid-level practitioners, and dentists shall
      confirm the professionals' pursuit and satisfaction of continuing medical education
      (CME) requirements.

              2.3.3 Centurion will verify with the State the licensure and status of every
      physician, nurse, or other personnel requiring a license to practice his/her profession
      prior to contracting with or employing a healthcare professional to work in Facility and
      Satellite Facilities. A copy of the verifying information will be kept in each
      professional's appropriate employment file.

             2. 3.4    Nurse practitioners and physician assistants will work under the clinical
      supervision of a physician contracted or employed under the Agreement, and will
      function in accordance with the applicable regulations for nurse practitioners and
      physician assistants under the applicable Mississippi licensing board.

              2.3. 5 Centurion will arrange for the provision of twenty -four hour, seven day
      per week physician or mid-level practitioner coverage on-site or on-call telephone
      coverage for the Facilities. Physician or mid-level practitioner services must be
      sufficient to meet the required needs of the day and medical evall)ation/follow-up
      within time limits of nursing triage (including weekends and holidays), including
      infirmary and chronic care management for the Facilities. On-site coverage will consist
      of a minimum of sixteen (16) hours during the weekdays and for MSP, eight (8) hours
      during weekends and holidays. A physician will be on-site during normal working
      hours.

             2.3 .6 Effective with the start-of services under this Agreement, licensed
      nursing staff provided by Centurion will assume the duty to administer medication.
      Centurion will utilize trained, dedicated health care staff for the administration of
      medication. All health care staff involved in the administration of medication will
      complete a formal training program to be provided by Centurion.

              2. 3. 7 Centurion full time employees and independent contractors who have
      not already attended required MDOC training will participate in required MDOC
      training and orientation programs. Training and orientation hours are considered hours
      worked.

             2.3.8 Centurion employee and independent contractors will be available to
      provide court testimony for medical cases at the request of MDOC and at no charge to
      MDOC. This time shall be considered official business and be counted as hours
      worked .


                                                 3




                                                                                    MHMHP 000130
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 5 of 58 PageID #: 914




               2.3.9 MDOC will have the right to approve key Centurion personnel, and such
       approval shall not be unreasonably withheld or delayed, to include the following
       positions:

              Facility Medical Directors
              Physicians
              Mid-Level Practitioners
              Directors of Nursing
              Site Managers

            Z.3.10 Centurion personnel will appropriately assist MDOC in preparation for
      any ACA and/or NCCHC accreditation audit during the contract term.

      2.4    Medical Disaster. Centurion shall have a medical emergency plan that is
      approved by the superintendent at each Facility and the MDOC Chief Medical Officer.
      The medical disaster plan shall be in compliance with ACA and NCCHC standards and
      MDOC policies and procedures. All health care staff and appropriate MDOC staff shall
      be trained in their roles within the context of this plan. Centurion shall provide an
      updated contact list for recall of key health care staff and qualified health care
      professionals. The medical disaster plan will address the following:

      Communications system;
      Recall of key staff;
      Assignment of health care staff;
      Establishment of command post;
      Safety and security of the patient and staff areas;
      Use of emergency equipment and supplies;
      Establishment of a triage area;
      Triage procedures;
      Medical records - identification of injured;
      Use of ambulance services;
      Transfer of injured to local hospitals;
      Evacuation procedures, including infirmary patients (to be coordinated with security
      personnel);
      Practice drills for all shifts at each site, to be coordinated with Facility drills.

      Personnel at the other Facilities shall be ready, if necessary, to assist a Facility or
      Satellite Facility experiencing an emergency.

      2.5     Emergency Medical Services. In the event of an emergency at a Facility or
      Satellite Facility, health services staff will provide, When required, on-site emergency
      intervention for inmates, staff and visitors as described below. Centurion personnel or
      contractors will coordinate all emergency transfers to designated emergency centers
      with security staff. After a use of force incident or in any case where the shift
      commander or designee has determined that an inmate needs medical attention and
      cannot travel to the Facility's infirmary, appropriate medical personnel, i.e.
      physician, nurse, nurse pn:1ctitioner or physician's assistant, will render immediate
      health care to the inmate at the location set by MDOC.




                                                   4




                                                                                     MHMHP 000131
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 6 of 58 PageID #: 915




              2.5.1 Centurion will provide emergency services to MDOC employees, official
      State guests, outside contractors, inmates' visitors, or other visitors at each of the
      Facilities, to include medical examination following necessary use of force incidents .
      Centurion will not be responsible for any costs related to emergency transportation of
      MDOC employees, guests, outside contractors and visitors, nor will Centurion be
      responsible for the costs of any offsite services rendered as a result of the emergency
      transportation.

              2.5.2 The Centurion Facility Medical Director or the responsible physician
      must be ACLS certified (up-to-date) and all licensed health care staff will be Basic
      Cardiac Life Support certified (up-to-date) and will maintain the Automatic External
      Defibrillator(s) (AED) and emergency response kit(s) that presently exist at the three
      main Facilities.

              2.5.3 Treating physicians at the Facilities and Satellite Facilities will utilize
      troponin testing for inmates who are appropriate candidates in the professional
      judgment of such physicians. The results of such testing along with review from the
      onsite physician will be used to determine the appropriate course of treatment.

               2. 5.4 All emergencies requiring a "911 call" or its equivalent will be
      reported immediately to the MDOC designated Facility or Satellite Facility staff
      member and to the MDOC Chief Medical Officer within twenty-four (24) hours, noting
      the elapsed time between the call for assistance ahd the arrival of trained personnel.
      Healthcare personnel at each Facility and Satellite Facility will maintain an on-site log
      of all such calls for review by MDOC officials. Centurion shall provide Facilities and
      Satellite Facilities with recommended procedures for notifying Centurion and the
      MDOC in emergencies.

             2.5.5 Centurion will implement the following emergency procedures, to
      include but not limited to:

         •   Centurion will confirm that all medical staff is aware of procedures to provide
             emergency medical care to any inmate.
         •   Emergency services will be available for acute illness or conditions that cannot
             wait until scheduled sick call.
         •   Emergency services will be available through physicians, other health care
             staff; Centurion arranged local ambulance services.
         •   Centurion will provide specific written procedures for medical emergencies as
             approved by the MDOC Chief Medical Officer.

      Emergency health services will be provided at all Facilities and Satellite Facilities by
      qualified health care staff and in accordance with NCCHC and ACA Standards.
      Centurion shall make provisions and be responsible for twenty four (24) hour
      emergency medical 1 mental health and dental care, including twenty four (24) hours;
      seven (7) days per week on call availability. MDOC shall ensure availability of
      indicated emergency treatment with community agencies, when available . The on ·
      site physician or designee will coordinate emergency transfers with site security staff.
      Mississippi State Penitentiary, Central Mississippi Correctional Facility, South
      Mississippi Correctional Institution, East Mississippi Correctional Facility, Wilkinson
      County Correctional Facility, Marshall County Correctional Facility, and Walnut Grove


                                                  5




                                                                                    MHMHP 000132
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 7 of 58 PageID #: 916




      Correctional Facility will have at a minimum, appropriate qualified health care
      professional staff on-site twenty four (24) hours per day, seven (7) days a week.

      2.6     Continuous Quality Improveme nt. Centurion shall maintain a program of
      Continuous Quality Improvement (CQI) Program and Professional Peer Review at each
      Facility and Satellite Facility, which will include, but not be limited to, audits and
      medical record review. Peer reviews shall occur no less than annually. The CQI
      program will use multi-disciplinary committees and must involve all health care
      disciplines during the calendar year. Morbidity and Mortality review must come under
      the scope of the CQI program.

             2.6.1 All inmate deaths will be treated in accordance with the Mississippi
      State Statute regarding unattended deaths. Centurion shall comply with the
      applicable state statutes, as well as the performance and conduction of a mortality
      review by appropriate personnel. Centurion shall comply with MDOC policies and
      procedures regarding an inmate's death. A report of the mortality review and
      mortality survey will be submitted by the Centurion site Medical Director or Centurion
      Corporate Medical Director to the MDOC Chief Medical Officer or designee within
      seventy-two (72) hours of the inmate death. Centurion medical personnel will be
      expected to notify the MDOC Commissioner, MDOC Chief Medical Officer, and MDOC
      HSA of any inmate death within their care no greater than 24 hours status post death,

              2.6.2 The medical staff will convene monthly with MDOC representative(s)
      and staff to discuss issues relevant to medical care in the system. Attendees will
      include the site Medical Director, designated site dentist, site administrator, site
      Director of Nurses, and designated site mental health representative. Centurion shall
      chair this meeting with input from the MDOC Health Services Administrator. Centurion
      shall provide an administrative support person to document in writing the content of
      the meetings and decisions made. Meeting documentation will be giveA to the MOOC
      Health Services Administrator within seven (7) days of the meeting. Other employees
      or providers may be invited to attend. Centurion will be responsible for all costs
      including transportation, housing and such other reasonable expenses associated with
      this meeting for Centurion employees' participation. Centurion shall provide a quality
      management program to support the provision of the comprehensive health service
      program. Quality management support services shall be system-wide and shall be in
      place within six (6} months following commencement of services under this
      Agreement. Centurion shall provide written documentation to substantiate these
      services.

              2.6.3 Centurion shall provide a peer review of all primary care providers to
      include the physicians, psychiatrists, dentists, nurse practitioners, physician
      assistants, licensed nurses and PhD level psychologists, conducted on no less than an
      annual basis with the first round of peer reviews completed prior to the beginning of
      the second contract year. This is designed to monitor and enhance patient care. Peer
      review shall include such activities as chart review, medical treatment plan review for
      special needs inmates, review of off-site consultations, specialty referrals,
      emergencies, and in-patient and outpatient hospitalizations. The completion of the
      reviews shall be appropriately documented. Where possible or appropriate to affect
      the purposes of peer review, such proceedings will be conducted in accordance with
      applicable peer review statutes or regulations and applicable confidentiality


                                                6




                                                                                  MHMHP 000133
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 8 of 58 PageID #: 917




       requirements. The results of every Peer Review shall be forwa rded to the MDOC Chief
       Medical Officer as part of the required quarterly reports .

      l. 7    Receiving Screening and Health Assessments. Receiving screenings shall be
      performed by qualified healthcare personnel on all inmates immediately upon their
      arrival at the Facilities, and will result in appropriate disposition, and/ or treatment in
      accordance with the prescribed NCCHC or ACA standards and MDOC policy . At a
      minimum, the receiving screening should include the following inquiries: medical
      history, mental health conditions, urgent dental needs, medication therapy, and
      special needs. The receiving screening shall be documented in the Electronic Health
      Record, EHR. Health assessments and physical examinations shall be completed
      within ACA and NCCHC guidelines. If an inmate is transferred to another Facility or
      Satellite Facility, the receiving screening report and health assessment shall be
      available in the EHR to be reviewed by the receiving Facility or Satellite facility
      Medical Director or designated provider.

              2. 7.1 Comprehensive health assessment and health history shall be performed
      by a qualified health care professional for each newly admitted inmate to the MDCC
      system within seven (7) days of admission and in accordance with NCCHC and ACA
      Standards. The comprehensive health assessment shall include revtew of earlier
      receiving screening, physical examination, and collection of additional data to
      complete the medical, dental, psychiatric, and immunization histories, as outlined in
      NCCHC and ACA standards.

      2. 7.2         Communicable and STD disease testing are mandatory components of all
      intake health assessments. Centurion shall conduct a TB test for each new inmate of
      MDOC utilizing the TST and IGRA as clinically appropriate . If an inmate fails/refuses to
      comply with mandatory intake disease testing, the inmate will be placed in medical
      isolation. The MDOC Chief Medical Officer, the Centurion Facility Medical Director,
      the Superintendent and appropriate Facility authorities will be notified. If a newly
      admitted or transferred inmate has a positive tuberculin skin test, an IGRA blood test
      shall be performed. If the inmate is symptomatic or HIV positive, the inmate should be
      isolated immediately until IGRA results, chest x-ray and sputum results have been
      received . Active tuberculosis will be t reated in collaboration with the State of
      Mississippi Department of Health TB consultants. The inmate will be evaluated for
      preventive therapy if active tuberculosis is not diagnosed. Prevent1ve therapy (LTBI)
      will be in compliance with Centers for Disease Control (CDC) and State of Mississippi
      Department of Health guidelines utilizing the 12 week regimen of lsoniazid (INH) and
      Rifapentine. The Mississippi State Department of Health (MSDH) shall be notified
      within twenty-four (24) hours of any case of active TB to participate with management
      of such inmates.

      Centurion shall conduct an annual TB test for each MDOC inmate during annual
      statewide TB testing utilizing TST and IGRA as clinically appropriate.

      When a free-world TB patient is confined at an MDOC facility by court order, MSDH will
      be responsible for diagnosis, treatment and management of the patient's infectious
      disease state(s) . Centurion will be responsible for other basic healthcare, particularly
      for acute care purposes.



                                                  7




                                                                                    MHMHP 000134
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 9 of 58 PageID #: 918




               2. 7. 3 When an inmate is readmitted to MDOC, his/her health status shall be
       updated. In the absence of significant changes in previous health status, the full
       assessment does not need to be repeated if a routine assessment has been completed
       within the past ninety (90) days.

              2. 7.4 Centurion shall be responsible for reporting HIV/ AIDS data to the MDOC.

             Z. 7 .5 Mental health evaluation shall be in compliance with ACA and NCCHC
      standards of care and shall be performed by a mental health professional within time
      frames outlined in the standards.

      2.8     Primary Medical Care. Centurion shall provide or arrange for the provision of
      on-site primary and preventive health care services in accordance with ACA and
      NCCHC Standards at each Facility and Satellite Facility covered by this Agreement.

      2. 9. Sick Call. Centurion healthcare personnel or contracted providers shall
      conduct sick call within the parameters of applicable ACA and NCCHC standards,

              2. 9.1 MDOC inmates will be triaged within 24 hours of receipt of the sick call
       request. Sick call requests (SCR) shall be date-stamped received within twenty-four
       (24) hours of the inmate completing the SCR form. Sick call triage shall be conducted
      in a face-to-face encounter by a licensed nurse, operating within the scope of practice
      for their particular license, trained in triage each day at times that are coordinated
      with Facility staff and will not deter inmates from seeking care. Those inmates
      requiring evaluations beyond the capabilities of the triage nurse shall be referred to
      the physician or mid-level practitioner, such as a physician assistant or nurse
      practitioner. Non-emergent requests shall be evaluated by the physician or mid-level
      practitioner within sev.e n (7) calendar days of the original receipt . The mid-level
      practitioner will perform evaluations and treatments within his/her scope of practice,
      referring appropriate patients to the primary care physician as indicated. If an
      inmate's custody status precludes attendance at sick call, then MDOC and healthcare
      personnel will cooperate to make arrangements to provide sick call services at the
      inmate's housing unit, Sick call triage will be conducted at the Community Work
      Centers twice monthly for all male institutions and weekly for the female institution
      by a nurse designated by the assigned parent institution.

             2. 9.2 Nursing staff will conduct and document daily (including weekends)
      rounds through all segregation units.

             2. 9. 3 Centurion personnel will not perform medical experimentation or
      research that violates Mississippi statutes in any MDOC Facility or Satellite Facility and
      Centurion will inform its independent contractors of this MDOC prohibition.

      2 .1O Specialty Medical Care Services. Centurion shall be responsible for the
      following specialty care services at the Facilities and Satellite Facilities: optometryJ
      radiology, dialysis, audiology, STD, HIV and TB care. Centurion shall be responsible for
      maximizing the use of telemedicine technology to provide timely, responsive care and
      to minimize transportation and security expense. Centurion shall utilize telemedicine
      and the 340B program for HIV care. MDOC shall be financially responsible for all other
      specialty care services, specifically including all Hepatitis C medications, specialty



                                                  8




                                                                                    MHMHP 000135
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 10 of 58 PageID #: 919




       medications for bleeding disorders and HIV medication costs in excess of those set
       forth in Section 7.2.1. Centurion personnel and contracted providers shall direct
       medical services referrals to the MDOC Specialty Care Coordinator to make
       arrangements with specialists for the treatrnent of those inmates With health care
       problems that may extend beyond the primary care services provided on-site at the
       Facility or Satellite Facility. It shall be the responsibility of Centurion to track and
       follow-up on such referrals.

              2.10. 1 Centurion personnel shall endeavor to work with the MDOC Specialty
       Care Coordinator department to consolidate the scheduling of appointments and
       services for inmates with community physicians, hospitals and other health care
       providers and services to minimize the impact upon security staff and available
       vehicles.

               2. 10. 2 All orders involving any special procedures or non-routine follow-up
       must be documented and communicated in writing, as an order between the
       consultant and a physician, licensed nurse, nurse practitioner or physician's assistant.
       All such specialty orders are subject to review and approval by the MDOC Chief
       Medical Officer. Specialty consultants will prepare the~r specialty consultation form
       and return it with security to medical. Medical personnel shall enter the consultation
       form into the inmate's medical record , EHR, according to EHR protocols. Centurion
       will be responsible for laboratory and pharmaceutical services that result from t he
       specialty consult other than all Hepatitis C medications, specialty medications for
       bleeding disorders and HIV medication costs in excess of those set forth in Section
       7.2.1.

               2. 10. 3 The positive results of all tests and consultations will be conveyed
       timely to the inmate after receipt by Centurion health care professionals. Negative
       results or findings within normal limits may be communkated at a scheduled clinic
       encounte r, however, at the time of the test, the inmate will be told that he should
       assume negative findings unless told otherwise.

      2. 11 Inpatient-Infirmary Medical Care Services. Cent\Jrion personnel shall utilize the
      Facility inpatient infirmaries at CMCF and SMCI and the inpatient unit at MSP as
      appropriate to manage onsite care (e.g. where a patient's condition can be
      appropriately and effectively treated in the infirmary setting or at the MSP inpatient
      unit). The Facility inpatient and infirmary units shall conform to ACA and NCCHC
      standards of care. The MSP inpatient unit shall comply with State of Mississippi
      Hospital Licensing Standards. The Facility and inpatient units shall be staffed twenty-
      four (24) hours per day, seven (7) days per week by sufficient and appropriate
      qualified health care professionals. The MDOC Chief Medical Officer reserves the right
      to admit and/or discharge inmates from any MDOC facility infirmary. Operation and
      management of the infirmary shall include:

             2.1 1.1 On site inpatient unit and infirmaries will meet all applicable Mississippi
      and local statutes and licensing requirements .

             2.11 .2 On-site supe rvision of the infirmaries by a registered nurse who is
      present daily for each shift.




                                                   9




                                                                                     MHMHP 000136
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 11 of 58 PageID #: 920




               2.11 .3 A physician or mid-level practitioner shall be on-call twenty-four (24)
        hours per day, seven (7) days per week, immediately available for telephone
        consultations and within one (1) hour of the facility if needed onsite.

                2. 11.4 All inmate patients are within sight and sound of a qualified health care
        professional.

               2.11. 5 Infirmary rounds shall be conducted and documented by a physician or
       mid-level provider daily including weekends. Progress notes entered by mid -levels
       must be reviewed and/or counter-signed by the responsible physician within five (5)
       working days or as otherwise required by law or regulation. Nursing rounds will be
       made daily, not less than once per scheduled shift or more often as ordered by the
       practitioner.

              2.11.6 A manual of nursing care policies and procedures to be followed fo r
       inpatient, skilled, or infirmary care.

               2.11 .7 A complete in-patient record for each patient admitted to the infirmary
       will include physician or mid-level practitioner order for the admission, admission
       work-up; problem list and discharge planning. The admission work-up notes shall
       include the statement of the problem or complaint, the findings of the appropriate
       clinical exam , the assessment to its highest level of resolution (may include several
       rule-out diagnoses) and the infirmary plan. The plan must include expected length of
       stay, the need for vital signs and the need for any additional diagnostic studies. The
       plan should also contain special diet requirements and level of acuity. All infirmary
       encounters shall be documented in the inmate's medical record.

              2.11 .8 Discharge planning with discharge note is required prior to discharge
       from the infirmary. The discharge note must include an up-to-date problem list, final
       diagnosis, and assessment of the resolution of the problem, discharge medications and
       scheduled return appointment to the physician if necessary and ordered. Discharge
       must be ordered by the responsible physician or mid -level practitioner. Designated
       MDOC officials will be advised of the discharge plan regarding housing or work
       implications.

              2.11. 9 An infirmary log of inmates, diagnoses, and treatments shall be
       maintained and submitted to the MDOC Utilization Review team daily.

              2.11.10 Sheltered housing units may be maintained at Facilities without
       infirmary units. All sheltered housing encounters shall be documented in the inmate's
       medical record by qualified health care personnel.

       2.1 2 Tertiary Medical Care Services. MOOG shall be responsible for all necessary
       hospitalization services for inmates incarcerated in the Facilities and Satellite
       Facilities. At the Facilities, Centurion site personnel or contracted providers must see
       that inmates whose medical conditions require non-emergent care are referred to the
       MDOC Specialty Care Coordinator to be hospitaliz:ed or given off-site consultations.
       MDOC will be responsible for security provisions and scheduling provisions. Inmates
       requiring emergent offsite care shall be transferred to an offsite emergency room for



                                                  10




                                                                                    MHMHP 000137
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 12 of 58 PageID #: 921




       care. Centurion personnel shall coordinate emergency transport with appropriate
       security staff.

       2.13 Oral Health Care Program. Dental care services are to be provided to inmates
       incarcerated in the Facilities in accordance with ACA and NCCHC standards. All dental
       services shall be provided under the direction and supervision of a dentist licensed by
       the State of Mississippi.

               2.13.1 At those Facilities that have no on-site or mobile dental facilities,
       Centurion personnel will coordinate with MDOC to provide for the transportation of
       inmates for dental care, and will do so to minimize transportation and security time.
       Emergency dental care will be available on-call twenty-four (24) hours per day/seven
       (7) days per week by a qualified dentist or by a qualified health care professional as
       the need may dictate. Dental emergencies shall receive an evaluation within twelve
       (12) hours of complaint.

               2.13.2 Dental screening and oral hygiene instructions shall be performed within
       seven (7) days of admission of an inmate to the custody of MDOC. A dental
       examination is to be performed within one (1) month of admission. Dental prophylaxis,
       including a thorough and complete dental examination, cleaning, and treatment plan ,
       shall be performed on all MOOC inmates at least every two (2) years.

               2.13.3 Dental treatment, not limited to extractions, is to be provided in
       accordance with the dentist's professional judgment, provided that it is in no manner
       detrimental to the inmate's health. The priorities of treatment are to eliminate pain,
       swelling or infection and preserve and maintain the inmate's oral integrity. Each
       inmate will have access to the preventive benefits of fluoride treatment in a form to
       be determined by the dentist and appropriate for the individual. Routine dental
       prophylaxis and evaluations by a dentist shall be performed within two (2) years from
       the date of the last treatment or exam. Two year dental visits shall be a separate
       encounter to include a "SOAP" describing services provided. This should be a
       comprehensive examination. Centurion shall, by priority of need, maintain a schedule
       of each inmate being seen by the dental staff to meet ACA Standards. In cases of
       readmitted inmates who have received a dental examination within the past ninety
       (90) days, a new exam is not required, except as determined by the supervising
       dentist. The readmitted inmate shall fall into the routine evaluation schedule based
       on the date of the last examination. Permanent dental prosthetics (full and partial
       dentures), as described below, will be provided to inmates within ninety (90) days of
       the initial date of the denture mold.

               2.13 .4 As appropriate and as determined by a dentist, Centurion shall provide
       the following services:

                 •   Extraction of teeth, which are not restorable due to infection , decay,
                     periodontal disease, or trauma;
                 •   Restoration of teeth;
                 •   Periodontal treatment · non-surgical treatment of periodontal disease
                     to include deep cleanings and polishing;




                                                 11




                                                                                  MHMHP 000138
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 13 of 58 PageID #: 922




                   •   Root canal treatment on front teeth which have good bone support and
                       enough remaining tooth structure to restore, to include crown work on a
                       limited basis based upon the inmate's oral history and condition;
                   •   Full dentures shall be provided to inmates who are edentulous or who
                       are edentulated while in the Facility; and
                   •   Partial dentures shall be provided to inmates who lack enough teeth to
                       function adequately, i.e. three or more opposing teeth, to be able to
                       chew.

              2.13.5 Dental laboratory services shalt be the responsibility of Centurion.

       2.14 Mental Heallh/Psychiatric Services. The delivery of comprehensive mental
       health services to inmates incarcerated in the Facilities shall be in accordance with
       NCCHC and ACA Standards of Care. Written policies and procedures guiding mental
       health services shall be available for individual sites. Centurion personnel will work
       closely with MDOC Mental Health Director or designee.

               2.14.1 A physician or designee will examine all inmates isolated for psychiatric
       purposes within 24 hours of confinement. Medical evaluation will support medical
       confinement of inmates based on risk of physical danger to self or others. A medically
       trained professional and/or a qualified mental health professional will make rounds in
       the housing unit for all inmates who are segregated from the general population a
       minimum of three days a week. Only a physician or licensed mental health
       professional, after consulting wlth designated MDOC officials, may determine when an
       inmate should be returned to the general population. All inmates referred for mental
       health evaluation will receive a comprehensive diagnostic examination, including an
       update to the psychosocial history and a mental status evaluation. The examination
       will include an assessment of suicidal risk, potential for violence, and special housing
       needs.

              2. 14.2 The mental health professionals shall provide or be responsible for:

              a.   Completing and submitting psychological evaluations requested by MDOC;
              b.   Screening and referring inmates for psychiatric or psychological evaluation;
              c.   Crisis intervention to all inmates;
              d.   Crisis assistance through an established on-call system;
              e.   Completing diagnostic and classification reports designated by MDOC;
              f.   Individual and group therapy;
              g.   Providing and/or assisting with critical incident debriefing;
              h.   Providing additional mental health information and/or evaluations;
              i.   Providing monthly face-to-face interviews wit h every inmate on
                   psychotropic medication; and

              2.14. 3 Qualified mental health staff will provide therapeutic treatment
      programs to include, but not be limited to, crime victim awareness, sex offender, and
      anger management. Mental health staff shall be qualified, trained, certified and
      licensed in the provision of listed intervention programs. Individual and group
      counseling will be provided based on inmate need. Inmates with serious mental illness
      will receive priority in receiving these services. Topics for group therapy will be
      determined by the need of each Facility inmate population.


                                                  12




                                                                                   MHMHP 000139
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 14 of 58 PageID #: 923




              2.14.4 The contracted/employed site psychiatrist at each Facility will be
       responsible for:

               a. Prescribing and monitoring psychotropic medications;
               b. Conducting ninety (90) day face-to-face interviews/evaluations of all
                   inmates on psychotropic medications (including telepsychiatry where
                   applicable);
              c. Providing psychiatric evaluation and examination on inmates referred by
                   mental health or medical staff;
              d. Providing psychiatric treatment for inmates displaying serious and
                   persistent mental illness;
              e. Consulting and assisting mental health staff with treatment and care of
                  identified special needs inmates;
              f . Consulting with designated mental health policy and procedures (e.g.,
                  management of suicidal inmates, therapeutic restraints, and forced
                  medications) ;
              g. Coordinating the transfer of those inmates with severe mental health
                  problems to EMCF, as clinically indicated, through coordination with the
                  MDOC Administrative Psychologist;
              h. Accepting and tracking those inmates transferred from EMCF to other
                  Facilities who are stal:>ilized and considered functionally able to be housed
                  in a less restricted environment;
             i. Requesting the transfer (through the MDOC Administrative Psychologist ) of
                  inmates in Facilities that do not have on site mental health care to an
                  MDOC facility with mental health professionals to receive an evaluation and
                  treatment; and
             j . Monthly review of EMCF-eligible inmate mental health records for referral
                  to the MDOC Administrative Psychologist.

              2.14.5 If a psychiatrist is not designated to the Facility, the Facility physician
      will assume these responsibilities. The contracted/employed Facility site physicians
      will also refer inmates, as appropriate, for psychiatric evaluation. A Facility
      psychiatrist or physician shall be available for crisis assistance, i.e., MDOC crisis
      stabilization program implementation, twenty-four (24) hours/day 1 seven (7)
      days/week.

             2.14.6 Inmates referred by qualified MDOC or Centurion mental health staff for
      routine psychiatric evaluation upon intake will be seen by a psychiatrist within five (5)
      working days for initial urgent mental health screenings and fourteen (14) calendar
      days for all other referrals. Inmates initially prescribed psychotropic medication will
      be monitored monthly for three (3) months and then, every ninety (90) days thereafter
      or more frequently as deemed necessary by the prescribing psychiatrist.

              2.14. 7 Centurion will develop and implement mental health services and the
      provision of licensed mental health staff for crisis stabilization and suicide precaution
      within the Unit 42 mental health unit. The mental health unit shall be staffed twenty-
      four (24) hours/day, seven (7) days/week by licensed and qualified staff to provide
      mental health services and monitoring of mental health status, to include emergency
      mental health evaluations. A qualified mental health professional will supervise



                                                  13




                                                                                      MHMHP 000140
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 15 of 58 PageID #: 924




       operation of the mental health L1nlt. Staff assigned to the unit shall be licensed and
        hall have experi nee and knowledge in the care of m ntal health patients.

              i..14 .8 Centurion will provide on-call crisis intervention, mental health
       consultation, or direct services at all of the Facilities twenty-four (24) hours a day,
       three hundred sixty-five (365) days per year for crisis response in cases of inmates
       with suicidal ideation, treatment of inmates experiencing psychotic disorders or who
       are experiencing emotional/cognitive disorder.

              2.14. 9 Centurion will provide training to all casework and security staff in
       mental health dynamics (i.e. suicide prevention, crisis management), mental health
       treatment, assessment of treatment plans and crisis intervention,

              2.14.10 Inmates housed in administrative or disciplinary segregation shall be
       evaluated in accordance with ACA and NCCHC standards and MDOC policies and
       procedures. Centurion shall provide mental health services and treatment plans for
       inmates housed in administrative and disciplinary segregation ,

       ARTICLE Ill -- ANCILLARY AND OTHER SERVICES

       3.1     Laboratory Services. Centurion shall arrange for the provision of routine
       laboratory/diagnostic services. Services will include laboratory/diagnostic supplies,
       capability for lab pick-up and delivery daily (Monday through Saturday), a printer to
       provide test results at each Facility and interface with the electronic health record,
       reporting capability within twenty-four (24) hours and personnel capable of performing
       the appropriate collection procedures. All on-site qualified health care professional
       staff shall be trained in the collection and preparation of laboratory specimens.
       Laboratory/diagnostic services may be subcontracted by Centurion and shall comply
       with all federal and state standards.

               3.1.1 Lab services shall include the capability to provide some on-site
       diagnostics with immediate results to include at a minimum: finger-stick blood
       glucose testing, urine analysis dip stick, urine analysis pregnancy test, rapid strep test,
       guaiac stool test, troponin I, and peak flow testing. Where separate diagnostic
       services are provided on-site, a procedure manual is to be developed and kept current
       for each service, to include the procedures for the calibration for accuracy of testing
       devices. Centurion will arrange for the drawing of blood in appropriate vials supplied
       by the Mississippi Crime Lab or cheek swab collection for DNA samples on all sex
       offenders and any others as required by Mississippi State law or mandated by court
       order.

              3. 1.2 The physician or mid-level practitioner (PA or NP) shall review all
      routine laboratory results within twenty-four (24) hours of receipt to ensure proper
      treatment and follow-up care. Any grossly abnormal results or laboratory values shall
      be communicated to the physician or mid-level practitioner immediately. A record of
      the date and time of this communication, as welt as resulting intervention orders is to
      be documented in the inmate health care record. It shall be the responsibility of the
      qualified health care professional receiving the lab results to initiate appropriate
      intervention and to communicate positive or negative findings to the. affected inmate.



                                                   14




                                                                                     MHMHP 000141
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 16 of 58 PageID #: 925




               3. 1, 3 Centurion or its subcontracting laboratory shall provide a copy of
       its/their Standard Operations Procedure Manual (SOP) to the MDOC Chief Medical
       Officer and each MDOC Health Services Administrator.

               3.1.4 Centurion or its subcontracting laboratory shall be capable of providing
       the level of required reporting for purposes of quality improvement and utilization
       review.

              3, 1.5 Pap smears shall be performed at initial intake and offered annually to
       each female MDOC inmate.

       3.2    Pharmacy Services. Centurion shall provide or arrange for the provision of
       pharmaceutical services in accordance with ACA and NCCHC standards for inmates
       incarcerated in the Facilities and Satellite Facilities. These services shall be sufficient
       to meet the needs of each Facility. Centurion and its pharmacy subcontractor shall
       abide by alt applicable federal and state regulations relevant to prescribing,
       procurement, dispensing, administration, distribution, accounting, and disposal of
       pharmaceuticals. Centurion or its pharmacy subcontractor shall be responsible for all
       mandatory record keeping and accountability applicable to all legal requirements.

              3.2.1 MDOC and Centurion agree to utilize the existing joint physical
      inventory taken of all pharmaceutical supplies and drugs as of July 1, 2016. The
      accepted inventory shall be priced at the lower of cost or market value. At the end of
      this Agreement, a similar inventory shall be taken and priced. Any increase in the
      value of the inventory received over the value of inventory at the end of the contract
      shall be payable to Centurion, and any decrease in the value shall be payable to the
      State. Should the Parties agree to utilize the services of an independent third party to
      prepare this inventory, the cost of same shall be acceptable to and split equally
      between the Parties.

              3.2.2 Centurion, in conjunction with its pharmacy subcontractor, shall
      develop a proposed formulary and submit a copy thereof to the MDOC Chief Medical
      Officer for review and approval. The formulary shall be utilized for the majority of
      prescribed medications, and deviations will be documented clinically in the medical
      record. Any proposed formulary changes must be submitted to MDOC for review and
      approval prior to fmplementation. The MDOC approved formulary will be distributed
      to all MDOC facilities and Satellite Facilities. Centurion will provide written
      procedures for non-formulary requests and approvals. Specialists in the MDOC
      preferred provider network will be allowed to order from the formulary. Non-
      formulary requests must be approved by Centurion.

              3.Z.3 Administration of pharmaceuticals/medications shall be upon the order
      of a physician, dentist or other authorized licensed individual with designated
      prescriptive authority, such as a physician assistant or nurse practitioner. Centurion,
      or its pharmacy subcontractor, will ensure a method by which to notify the prescribing
      authority of the impending expiration date of a medication order. This will allow the
      prescriber to review therapeutic response to the medication and permit continuation
      or modification of the medication order.




                                                  15




                                                                                      MHMHP 000142
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 17 of 58 PageID #: 926




               3.2.4 Centurion or its pharmacy subcontractor shall be responsible for the
       procurement, payment, inventory control, dispensing and disposal of all
       pharmaceuticals with the exception of Hepatitis C medications and specialty
       medications for bleeding disorders, the full cost of which shall be borne by MDOC, and
       costs for HIV medication in e)(cess of those set forth in Section 7.2.1. The pharmacy
       program will include the following parameters:

               a . Medication will be prescribed only by a physician , physician assistant/nurse
                   practitioner, psychiatrist, or dentist;
               b. Verification of all questionable medication orders or drug prescriptions with
                   the prescribing provider;
              c. Oversight of the pharmacy program by a pharmacist licensed in the State of
                   Mississippi who will conduct periodic audits and participate in quarterly
                   Pharmacy and Therapeutics and CQI Committees;
              d. Ordered medications not administered will be returned to the pharmacy;
              e . Establishment of an inventory control system to affect availability of
                   necessary drugs and to protect against loss of pharmaceuticals and
                   controlled substances;
              f. Storage of all controlled substances, syringes, needles, and surgical
                   instruments under security conditions; maintenance of a daily recorded
                   inventory of controlled substances;
              g. Development of a policy to address medication refusals;
              h. Development of medication dispensing procedures;
              i. Institution of automatic stop orders for various drug categories;
              j. Routine review of all prescriptions;
              k. Documentation of all medication administration, to include any ordered
                   medication not administered with reason given;
              l. Preparation, maintenance, and retention of all drug records in accordance
                   with all state and federal laws and regulations;
              m. Adherence to the Federal Controlled Substances Act and the State
                   Pharmacy Act and compliance with NCCHC Standards; and
              n. Arrangement for emergency stat medications through local pharmacies as
                   necessary.

               3.2.5 A stocked emergency drug kit shall be available at all Facilities. An
       adequate supply of emergency drugs will be available to meet the needs of each
       Facility.

               3.2.6 Stringent security standards shall be utilized with the storage,
       dispensing, and accountability for DEA controlled substances, needles, syringes, and
       other items that have an abuse or security potential. The maximum duration of a
       controlled substance prescriptioh will be thirty (30) days.

             3.2. 7 When there is no staff pharmacist on-site, Centurion or its pharmacy
      subcontractor shall engage a consulting pharmacist who shall be utilized for quality
      assurance pharmacy inspections, visits and consultations on a regular basis, not less
      than quarterly.

              3.2.8 A program of self-administration Keep on Person ("KOP'') medications
      with strict accountability may be implemented among those inmates who meet



                                                 16




                                                                                   MHMHP 000143
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 18 of 58 PageID #: 927




       program criteria as mutua lly agreed upon by Centurion, in conjunction with its
       pharmacy subcontractor, and the MDOC Chief Medical Officer for use in all MDOC
       Facilities and Satellite Facilities. Federally DEA controlled medications,
       anticoagulants, medications with narrow therapeutic. windows , medication for the
       treatment of HIV/ AIDS, or preventive tuberculosis therapy shall not be administered
       through the use of the KOP Program. Inmates who demonstrate non -compliance or
       lack of responsibility shall be removed from this program and reported to facility staff.

               3.2 . 9 Centurion or its pharmacy subcontractor shall develop and implement a
       Continuous Quality Improvement (CQI) program for the pharmacy program at the
       Facilities demonstrating a knowledge and focus on outcome measures and indicators.

               3.2 .10 Centurion or its pharmacy subcontractor shall develop a pharmacy and
       therapeutics committee that meets quarterly (or more frequently as needed) to
       discuss medication administration utilization patterns, success or corrections needed,
       issues associated with the approved formulary and any prob lems arising from
       pharmacy activities at the Facilities and Satellite Facilities, medication error review,
       adverse drug reaction review, policies and procedures review, provider prescription
       practices. Committee meetings shall be documented with the minutes provided to the
       MDOC Chief Medical Officer within seven (7) days of the meeting.

                3.Z.11 To facilitate continuity of care, whenever any inmate receiving
       prescription medication is discharged) paroled, or released on ERS , or remanded on
       court order, a supply of medication of ejtt,er the remainder of the prescription or a
       thirty (30) day supply at the discretion of the prescriber shall accompany the inmate.
       Centurion healthcare personnel will coordinate with community healthcare providers
       to give HIV/ AIDS, dialysis, chronic disease patients, and TB patients specific referral
       for follow-up. Notification to the State Department of Health shall be given for TB and
       HIV positive patients.

       3.3    EKG Services. Centurion shall provide EKG services, equipment , and supplies at
       the Facilities with on-site twenty-four (24) hour, seven (7) days a week coverage.
       Services shall include:

              3.3.1 Training and orientation of all designated qualified health care
       professional staff;

              3.3 .2 Printed EKG rhythm strip and computerized interpretation report within
       ten (10) minutes; and

               3.3.3 Appropriate referral of inmates with an abnormal EKG to a cardiologist
       for evaluation as recommended by the onsite attending physician.

       3.4     Radiological Services. Centurion will provide routine radiology services on-site
       by Centurion's radiology technician or contractual provider at those Facilities that
       have radiology (x-ray) units, Radiology services for Satellite Facilities that do not have
       radiology units will be provided by Centurion through return of the inmate to the
       parent Facility, or by provision of services on site if available . All supplies and
       materials necessary for the provision of on-site radiology services at the Facilities that
       have x-ray units shalt be the responsibility of Centurion.



                                                  17




                                                                                    MHMHP 000144
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 19 of 58 PageID #: 928




               3.4.1 A licensed radiologist will interpret all radiographs. Radiographs are to
       be interpreted on the same day or the next workday, with written results received
       within 48 hours after reading. A physician or mid-level practitioner shall review all
       written radiograph reports the workday following the receipt of the written report.
       The physician or mid-level practitioner shall be responS-ible for communicating the
       results to the inmate in a timely manner.

               3.4.2 For procedures, such as fluoroscopy or special studies, which are
       beyond the capacities of on-site equipment, the inmate will be transported to an off·
       site referral facility capable of performing the diagnostic procedure. The specialty
       consultation referral procedures shall be used for such referrals.

              3.4.3 Centurion shall arrange for inspection, and calibration of on-site
       radiology equipment per manufacturer specified schedule. Centurion will provide all
       supplies and ancillaries needed to operate said equipment. Centurion is responsible
       for providing required certifications and equipment readings to the MDOC for use with
       any/all required OSHA reporting, standards and guidelines.

      3. 5    Dialysis Services. Centurion shall provide or arrange for the provision of onsite
      renal dialysis services at CMCF for dialysis patients. Centurion shall post a monthly
      schedule of renal dialysis services and submit the schedule to the MDOC HSA at CMCf
      monthly. Centurion shall provide or arrange for the provision of all appropriate
      equipment, supplies, and medical personnel necessary for complete renal dialysis.
      MOOC will supply water and electricity at no cost to Centurion. MDOC will assign
      inmates requiring dialysis services to CMCF for housing.

      3.6     Optometry Services. A licensed on-site provider will perform optometry
      examinations and treatment for inmates incarcerated at the Facilities, to adequately
      attend to the needs of all inmates within the Facilities. Centurion will provide all
      equipment necessary for rendering these services. Treatment and care, which is
      beyond the scope of expertise of the optometrist, shall be referred to an off-site
      ophthalmologist in accordance with specialty care referral procedures. Physician or
      nurse referrals to see an optometrist will be accomplished within thirty (30) days of
      referral, with corrective eyewear, as described below, being provided within thirty
      (30) days after being seen by the optometrist.

              3.6.1 Plastic eyeglasses shall be provided by Centurion to inmates requiring
      vision corrections or to inmates entering a Facility or Satellite Facility currently using
      some type of corrective lens. Centurion is required to replace broken or damaged lens
      only once per year, unless an eye condition requires replacement more frequently.
      Inmates are not allowed to wear contact lenses, and inmates entering a Facility or
      Satellite Facility wearing contact lens will require glasses supplied by Centurion to
      replace the contact lens. Special medical treatment requiring the wearing of
      replaceable contacts requires the approval of the MOOC Chief Medical Officer.
      Specially-approved contact lenses and supplies shall be provided by Centurion.

      3.7   Auditory Services. Centurion shall provide an auditory services program for
      inmates incarcerated at the Facilities. A licensed audiologist will perform a hearing
      exam when ordered by a physician. If a hearing amplification device is indicated,



                                                 18




                                                                                   MHMHP 000145
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 20 of 58 PageID #: 929




       Centurion shall supply and maintain the device. Centurion will not be expected to
       render payment for more than one (1) amplification device per person, unless
       medically required on a more frequent basis.

       3.8    Hospice Care. When indicated by the physician and accepted by the inmate,
       Centurion and MDOC will work together on a case-by-case basis to provide
       compassionate and palliative care within the palliative care unit at MSP using qualified
       compassionate and palliative care professionals. Centurion's contracted/ employed
       physicians may recommend, where appropriate, and participate with MDOC staff in
       the evaluation of inmates who are eligible for Conditional Medical Release consistent
       with MDOC policy and State law.

       3. 9    Inmate Education. For inmates incarcerated in the Facilities and Satellite
       Facilities, Centurion shall develop, subject to the MDOC approval, a personal health
       education program minimally utilizing·posters and pamphlets. To further this health
       education process, formal sessions shall be made available based on the assessed
       educational needs of the committed persons and upon approval by the MDOC.
       Selected topics for these sessions may include, but are not limited to:

             Personal hygiene;
             Stress management;
             Tuberculosis and other communicable diseases;
             Hepatitis;
             Prevention of HIV infection and other sexually transmitted diseases;
             Diabetes;
             Hypertension and cardiac disease;
             Pregnancy, birth control; and women's health topics;
             Adverse effects of tobacco use;
             Adverse effects of alcohol and psychoactive drug use;
             Positive effects of physical activity;
             Positive effects of healthy diet; and
             Prevention of dental and periodontal disease.

      3, 10 Inmate Grievances. Centurion personnel shall follow MDOC policies,
      procedures, and timelines to be followed in the formal Administrative Remedy
      Program (ARP) for inmate complaints regarding any aspect of health care and in
      accordance with MDOC regulations. Reasonable, good faith attempts will be made to
      resolve inmate complaints on an informal face-to-face basis.

      3.11 Medical Records. Individual health care records will be initiated and
      maintained for every inmate regarding medical, dental or mental health services as a
      result of the inmate screening process or for services rendered following assignment to
      a Facility. The medical records shall be initiated and maintained on the MDOC
      Electronic Health Record, EHR system.

              3.11.1 Electronic Health Records. The MDOC has invested in a comprehensive
      electronic health records (EHR) system. The. system is owned by MDOC. The GE
      Centricity EHR was implemented ih 2009. Centurion agrees t o utilize and input data
      into the EHR as currently utilized by MDOC. MDOC is responsible for the cost of the
      software, licensing of the system and annual maintenance including software upgrades



                                                 19




                                                                                    MHMHP 000146
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 21 of 58 PageID #: 930




       and installation, additional licenses and server hardware. During the term of the
       Agreement, MDOC has requested, and Centurion has agreed, that Centurion will make
       all payments for software , licensing, upgrades, maintenance and other related costs
       directly to the EHR manufacturer, GE Healthcare, Inc. and MDOC will fully reimburse
       Centurion for all such payments within thirty (30) days of each such payment made by
       Centurion lo GE Healthcare , Inc. MD0C agrees to allow Centurion access to the medical
       data module of the EHR system via computers located wi thin the medical units.
       Centurion will ensure appropriate personnel are trained to utilize the system and that
       a formal program for training will be in place for both Centurion's employees as well
       as appropriate MD0C personnel. Centurion will be responsible to input data into the
       system and keep all relevant data fields populated on a timely basis. As part of its
       training Centurion will emphasize the importance of data integrity and data
       consistency by those entering data into the EHR. Centurion and MD0C agree that
       health information in the EHR wHl be used in accordance with applicable
       confidentiality laws and regulations. Centurion will provide EHR help desk support for
       contract site users. MD0C shall possess sole ownership of all inmate medical records.
       Any applicable software or data will be transferred to MD0C upon termination of the
       contract.

                3.11. Z Facility medical records shall be managed and made available to MD0C
       according to ACA and NCCHC standards. Centurion personnel, as custodian for the
       MD0C, shall maintain, retain, and timely transfer complete, standardized "Problem
       Oriented Medical Records" for inmates incarcerated in the Facilities and Satellite
       Facilities. The "SOAP" format for progress notes shall be used for such inmate
       records. The MD0C shall possess sole ownership of all inmate medical records. Any
       applicable inmate medical record data will be transferred to the MD0C upon
       termination of this Agreement. Medical record information available electronically,
       will be transferred electronically in a delineated file format to the MD0C , as
       requested.

              Medical record forms will include, but are not limited to:

              a.   Completed receiving screening form;
              b.   Health appraisal data form;
              c.   Laboratory, radiology, and diagnostic studies;
              d.   Multidisciplinary progress notes, to include date and time of each
                   encounter with signature and title of documenting staff;
              e.   Prescribed medications, treatments, findings, diagnoses, ahd disposition;
              f.   Consent and refusal forms;
              g,   Release of information forms;
              h.   Health care progress notes (e.g., dental, psychiatric, psychological
                   evaluations, off-site consultation/specialty);
              i.   Problem list;
              j.   Discharge summaries of any hospitalizations;
              k.   Special treatment plan, if applicable; and
              l.   Physician orders and treatment plans.
              3.11 .3 Medical records will be maintained with confidentiality as required by
       applicable law, The medical, dental and mental health records will be kept separate
       from the master file, working file and offender management file. Subject to


                                                  20




                                                                                   MHMHP 000147
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 22 of 58 PageID #: 931




       applicable laws, data necessary for the classification, security and control of inmates
       will be provided to the appropriate MDOC personnel. Medical records will be made
       available to MDOC officials, in accordance with applicable law, when requested or as
       required to defend any cause of action by any inmate against the MDOC. Health care
       information about an inmate shall be disclosed only in compliance with appropriate
       federal and state statutes and regulations. Adherence to applicable informed consent
       regulations and standards of the local jurisdiction must be maintained. Informed
       consent standards apply to all invasive examinations, treatments, and procedures with
       the exception of emergency treatment where informed consent is implied, situations
       with advanced directives, and the treatment of communicable diseases.

              3 .11.4 Release of medical records will only be made in accordance with
       Federal, State, and local regulations, and in accordance with MDOC policies and
       procedures.

               3.11.5 An EHR Summary document will accompany all inmates when
       transferred to off-site medical appointments or to a correctional facility outside the
       jurisdiction of MDOC. Centurion staff will complete MDOC t ransfer screening forms
       according to MDOC policy.

               3. 11 .6 Inactive medical records will be maintain€d at CMCF in accordance with
       the Laws of the State of Mississippi and the ACA and NCCHC Standards. After two (2)
       years, the inactive records may be stored off-site. The MDOC will provide storage,
       and cost of retrieval is the responsibility of Centurion or the requesting party.

              3.11. 7 Where and to the extent that the Health !Insurance Portability and
      Accountability Act of 1996 ("HIPAA"), Public Law 104-191, Titled Administrative
      Simplification, and the rules and regulations promulgated there under, are applicable
      to services contracted by Centurion, Centurion will comply with such provisions.

      3.12 Inmate Copay Services. Centurion shall be responsible for reporting variou~
      medical services provided to inmates in order to support the MDOC inmate copay
      process. A Centurion designated employee will summarize sick call and pharmacy
      services to be charged to inmates on a daily basis and provide to MDOC. Centurion
      will provide copay related data in a manner jointly agreed to by Centurion and MDOC.

      3. 13 Management Information Se rvices ("MIS"). MDOC will provide Centurion with
      private virtual circuit networking capability between the three main facilities and
      MDOC's central office and any other State operated facility, which may be added to
      the network. Centurion will provide the end user hardware and software to utilize the
      network. MDOC will assist Centurion in determining the appropriate equipment
      needed and provide access to the system.

              3.13.1 Centurion agrees to utilize- and input data if requested, into the medical
      module of the Motorola OffenderTrack system. MDOC is responsible for the software,
      the licensing of the system and the annual maintenance. MDOC agrees to allow
      Centurion to have access to the medical data module of the OffenderTrack syst em via
      computers located within the medical units. MDOC will provide training and Centurion
      will ensure appropriate personnel are available for training to utilize t he system.
      Cent urion will be responsible for inputting data into the module and will if necessary



                                                 21




                                                                                   MHMHP 000148
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 23 of 58 PageID #: 932




       keep all appropriate fields of this module populated. MDOC agrees that medical
       information in this OffenderTrack system will be used in accordance with applicable
       confidentiality laws and regulations.

               3. 13. 2 MDOC will make a vailable to Centurion in a jointly determined
       electronic format inmate information on a daily basis for purposes of updating
       Centurion's proprietary systems and relevant databases. The inmate information will
       include inmate name, date of birth, social security number, inmate DOC number and
       location. Any other relevant information required will be provided as mutually agreed
       in order to have current inmate eligibility.

               3.13.3 Centurion will provide. to MDOC in a jointly determined electronic
       format , if available, inmate information on a periodic basis for purposes of updating
       MDOC's relevant databases. The inmate information requested will be provided in a
       mutually agreed format. Centurion medical staff shall communicate special medical
       problems and special needs to correctional and healthcare staff via verbal or written
       means and the use of appropriate "medical holds" in the OffenderTrack system.

              3.13.4 Inmate Transportation Data. Centurion' s request for off-site medical
       transportation will be provided to MDOC in a format jointly agreed to by Centurion and
       MDOC.

       3.14 Pe rmits and Licenses. All permits, licenses, certificates and accreditations
       required by federal, state or local laws, rules and regulations necessary for the
       implementation of the work undertaken by Centurion pursuant to this Agreement shall
       be secured and paid for by Centurion. It is the responsibility of Centurion to have and
       maintain the appropriate certificate(s) valid for work to be performed and valid for
       the jurisdiction in which the work is to be performed for all persons working on the
       job for which a certificate is required. Centurion will pay for NCCHC accreditation
       surveys.

      3.15 Re porting Require me nts. Centurion will provide periodic reports electronically
      when possible, to the MDOC Chief Medical Officer in a format and frequency set forth
      in Exhibit B to this Agreement. MDOC may request Centurion to provide ad hoc reports
      on a periodic basis. Centurion will use best efforts to provide MDOC with the data
      requested for these ad hoc reports in a timely manner.

      3.16 Accreditation. Centurion agrees to maintain successful NCCHC accreditation at
      MSP, CMCF and SMCI from the commenceme nt of this Agreement until it terminates.
      Centurion will maintain compliance with all healthcare related ACA accreditation
      standards and will maintain ACA accreditation related to medical services for each
      Facility and Satellite Facility. Centurion agrees to work with the accreditation
      manager at each Facility and Satellite Facility to maintain current knowledge of ACA
      standards, participate in the accreditation process and to provide relevant documents.
      All accreditation-related documents and materials developed by Centurion for either
      NCCHC or ACA accreditation at MDOC Facilities and Satellite Facilities are the property
      of MDOC. Copies of these materials shall be provided to the MDOC HSA.

      ARTICLE IV -- SAFETY, PREMISES AND MATERIALS




                                                 22




                                                                                   MHMHP 000149
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 24 of 58 PageID #: 933




       4.1     Bio-Hazardous Waste. Centurion will arrange for disposal of all bio-hazardous
       medical waste material from the health care units at the Facilities and Satellite
       Facilities, and will provide for and bear the cost for an approved appropriate method
       of disposal of contaminated waste , including needles, syringes and other materials
       used in the provision of health care services at the Facilities and Satellite Facilities.
       These disposal methods shall be in compliance with all applicable standards and/or
       regulations, including OSHA, relevant to the disposal of bio-hazardous waste material.

              4. 1.1 Centurion shall take appropriate measures to confirm that only
       biomedical waste material is deposited within the designated contaminated waste
       containers. Air filters used in air recirculation and air conditioning units , which are
       removed or replaced by the maintenance department in rooms considered to harbor
       air-borne pathogens shall also be treated as biomedical hazardous waste and disposed
       of accordingly.

               4.1 .2 Centurion will confirm that all MDOC staff have received or will receive
       training in the proper handling and disposal of biomedical waste material. In addition,
       Centurion shall comply with all applicable laws and record keeping involving the
       handling and disposal of biomedical waste material.

       4.2     Infection Control. The infection control program describes resources that will
       help the healthcare provider in maintaining an environment that reduces unnecessary
       exposure to infectious and communicable diseases for inmates, security, and
       healthcare staff. The Infection Control Program will follow t he guidelines and
       recommendations of the CDC, OSHA, MSDH and other pertinent documents related to
       infection control. The program will include written policies, procedures, and
       practices that define surveillance procedures to detect inmates with infectious and
       communicable disease , appropriate immunizations to prevent these diseases, the care
       that inmates with these diseases receive, including isolation when medically
       indicated, and compliance with treatment regimens , and shall be an ongoing process.

      4.3    Safety. Centurion will supply, check, and replace used supplies in first aid kits
      (two per each Facility unit), in compliance with ACA and NCCHC standards. The
      content of the first a1d kits will be determined by the Centurion Medical Director, but
      at a minimum will include CPR shields, gloves, masks, biohazard cleanup kit, bandage
      supplies, eye supplies, iodine pads, and ammonia inhalant. In addition , Centurion will
      supply, check and replace used supplies in limited emergency first aid kits for MDOC
      emergency vehicles, as determined by the on-site health authority. In the training for
      MDOC staff provided by Centurion, as described in Section 4.1.2 of this Agreement,
      Centurion will include instruction on the use of items in the first aid kits.

      4.4     Space, Equipment and Supplies. Centurion shall provide all materials and
      supplies necessary for Centurion to deliver the services to inmates incarcerated in the
      facilities, as required by this Agreement. These shall include, but are not limited to,
      medical, dental, optometry, diagnostic, mental hea lth testing and office supplies
      requi red to provide comprehensive health care services. Centurion shall provide
      prosthetics, orthotics, and prosthetic appliances deemed necessary by the Facility
      physicians. All equipment and supplies must be reviewed by the MDOC for compliance
      with security requirements.




                                                 23




                                                                                    MHMHP 000150
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 25 of 58 PageID #: 934




               4.4.1 MDOC shall provide phone sets and local telephone service. Centurion
       shall be responsible for tong distance service used by Centurion employees and
       independent contractors.

               4.4.2 All medical equipment listed in exhibit C is the property of MDOC.
       Centurion will be responsible for providing the repair, maintenance and certification
       of all equipment listed in exhibit C. If MDOC and Centurion determine that the
       equipment is beyond repair and / or the repair cost exceeds fifty percent (50%) of the
       replacement value, then MDOC will replace equipment. Any medical equipment
       procured by MDOC will follow state procurement procedures.

       4.5    Inmate workers. Centurion will not assign inmate workers to health care
       related tasks of any kind, except for hospice care where appropriate and consistent
       with ACA and NCCHC standards. MDOC may assign inmate workers to the clinic,
       infirmary and hospital areas as janitorial orderlies .

       ARTICLE V •· SERVICES TO MDOC EMPLOYEES

       5.1      Services to MDOC Employees. Centurion will provide certai n limited and
       specified health care services for MDOC employees who work in the MDOC-run
       Facilities as described in Section 2. 5 of this Agreement. Centurion shall conduct an
       annual TB test for MDOC personnel during annual statewide TB testing utilizing TST
       and IGRA as clinically appropriate. Centurion shall conduct a TB test for each new
       employee of MDOC utilizing the TST and IGRA as clinically appropriate. In addition,
       Centurion shall support the MDOC's provision of health services staff orientation at
       MDOC sponsored training ,

             5.1. 1 Centurion will assist the MDOC in providing educational services to
       MDOC personnel on the following topics and others as reasonably requested by MDOC:

              a.  Crisis Intervention;
              b.  First Ai d for Medical Emergencies;
              c.  Mental Health Emergencies;
              d.  CPR Certification;
              e.  Communicable Disease Prevention;
              f. Blood Borne Pathogen Exposure Control;
              g. Recognizing Signs and Symptoms of Mental Illness, Chemical Dependency
                  and Mental Retardation ;
              h. Suicide Prevention, Detection, Intervention, and Response;
              i . Abnormal Inmate Behavior;
              j. Stress Management; and
              k. ACA and NCCHC requirements.

      ARTICLE VI - SPECIAL NEEDS AND SERVICES

      6.1     Special Needs Plal) . Centurion will develop an individual treatment plan for
      each inmate with a special care need and ensure enrollment in appropriate chronic
      care clinic (s) .




                                                 24




                                                                                   MHMHP 000151
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 26 of 58 PageID #: 935




               6. 1.1 Special needs treatment plans shall be developed for inmates with any
       of the following conditions:
                     A. chronic care (e .g., diabetes, heart disease, asthma, etc. }
                     B. convalescent cases
                     C. substance abuse cases
                     D. serious communicable diseases
                     E. physically disabled
                     F. developmentally disabled
                    G. serious mental health needs
                    H. frail or elderly
                    I. terminal illness
                    J. pregnancy
                    K. Youthful offender
                6.1. 2 Inmates with special needs shall receive close medical supervision
       and/or multidisciplinary care. Inmates with special needs shall have a written)
       individualized medical treatment plan developed by the physician or other qualified
       health practitioner. This plan shall address diet, exercise, medication, diagnostic
       monitoring, frequency of medical evaluation, adaptation to correctional setting, and
       areas of modification.

       ARTICLE VII -- COMPENSATION

       7.1      Average Daily Population ("ADP"). ADP is defined to mean the sum total of all
       daily administrative inmate population counts performed during a calendar month
       divided by the number of days during the calendar month. For purpose of reference,
       an administrative inmate population count (sometimes referred to as an administrative
       count) is performed at 12:00 midnight daily. The ADP includes inmates housed in
       Facilities and Satellite Facilities and any free world TB patients beings housed in the
       above listed locations. The ADP does not include any MDOC inmates housed in County
       jails or inmates that have been admitted to an off-site hospital.

              7 .1.1 Inmates housed in County jails are not the medical or fiscal
       responsibility of Centurion.

      7.2     Compensation. The form of reimbursement under this Agreement is per diem
      based. Centurion shall be patd based upon the ADP as calculated by the MDOC,
      subject to a guaranteed minimum floor payment. Should the ADP for any given month
      be less than the guaranteed population floor (the "Base ADP''), as set forth below, the
      monthly payment shall be based on the Base ADP. The MDOC shall pay Centurion the
      fixed per diem multiplied by the number of days in the month of service, times the
      Base ADP. Should the actual ADP be higher than the Base ADP, MDOC will pay
      Centurion a reduced fixed per diem for the difference in the actual ADP above the
      Base ADP. The MDOC sha ll provide Centurion with the current ADP calculation each
      Monday of the month , along with a final ADP calculation oh the business day following
      the end of the month. Centurion shall submit an invoice in a format prescribed by the
      MDOC by the 3rd working day of the month following service, and the MDOC shall
      remit payment via Electronic Funds Transfer (EFT) to Centurion by the 10th working
      day of the month, following the month of service.




                                                 25




                                                                                    MHMHP 000152
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 27 of 58 PageID #: 936




       Payments by MDOC using the Statewide Automated Accounting System (SAAS) shall be
       made and remittance information provided electronically as directed by the State.
       These payments shall be deposited into the bank account of Centurion's choice. MDOC
       may, at its sole discretion, require Centurion to submit invoices and supporting
       documentation electronically at any time during the term of this Agreement.
       Centurion understands and agrees that MDOC is exempt from the payment of taxes.
       All payments shall be in United States currency.

               7.2 .1 MDOC will compensate Centurion for the services agreed to under this
       Contract at a per diem rate of $7 .65 per inmate up to a Base ADP (guaranteed
       population floor) of 17,300 inmates. MDOC will compensate Centurion at a reduced
       per diem rate of $2 . 74 per inmate for any difference in the actual ADP above the Base
       ADP. The Base ADP (guaranteed population floor) shall be 17,300 inmates. For the
       second year of the contract, MDOC will compensate Centurion for the services agreed
       upon under this Contract at a per diem rate of $7.87 up to a Base ADP. MDOC will
       compensate Centurion at a reduced per diem rate of $2.80 per inmate for any
       difference in the actual ADP above the Base ADP . For year three of the contract,
       MDOC will compensate Centurion for the services agreed to under this Contract at a
       per diem rate of $8.12 per inmate up to a Base ADP. MDOC will compensate Centurion
       at a reduced per diem rate of 2.89 per inmate for any difference in the actual ADP
       above the Base ADP.

       MDOC and Centurion agree that, during the term of this Agreement , there could be an
       increase in the cost associated with pharmaceuticals for HIV due to changes in the
       number of inmates treated, an increase in the unit cost of HIV•related medications, a
       change in 340B regulations or any other reason. Under any of these circumstances,
       Centurion will endeavor to keep the cost of HIV-related pharmaceuticals below $0.45
       PIPD. If the cost for HIV-related pharmaceuticals (inclusive of any management fees
       paid to the 3408 provider) incurred by Centurion for the contract period exceed $0.45
       PIPD, MDOC will pay to Centurion the differen<;:e between the total cost incurred by
       Centurion and $0.45 PIPD , In this event, Centurion will work with MDOC to find other
       cost savings within the Contract to offset this cost differential.

               7.2.2. The pricing as set forth in this Article Vil assumes a population of 17,300
       inmates for the Facilities and Satellite Facilities contemplated herein, and further
       assumes that as population is added the population would be assimilated somewhat
       equally distributed in the Facilities consistent with the population distributions and
       staffing assumptions underlying this Agreement. Should the MDOC add inmate
      population, increase the numbers of inmates with chronic illnesses that require
      medical intervention, add or alter locations/sites to those covered under this
      Agreement or should the proportionate distribution of population significantly differ
       from the population as it exists as of the commencement of this Agreement, and the
      occurrence of either results in the need to increase staffing or incur other costs above
      the Per Diem Rate, Centurion and the MDOC shall negotiate compensation adjustment
      to the per diem rate to cover the increased costs. Centurion shall submit to the MDOC
      Chief Medical Officer the recommendation for staffing increases necessary to maintain
      proper medical care. Upon approval of MDOC, compensation shall be adjusted for
      approved staff based on the applicable salaries and benefits at the time of the
      increased staffing. If operating costs are affected, Centurion shall submit to MDOC a
      cost impact statement for review and approval. Should the inmate population drop



                                                  26




                                                                                    MHMHP 000153
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 28 of 58 PageID #: 937




        below the Base ADP, Centurion and MDOC agree to negotiate possible price
        adjustments to realize any potential cost savings to both parties.

        7.3       Limitations on Covered Expenses. The following services/costs are excluded
                  from Centurion's responsibilities in providing services to the MDOC:

              •   All off-site specialty care referrals shall be at the expense of the MDOC. Final
                  approval for off-site referrals is at the discretion of the MDOC Specialty Care
                  Coordinator. The MDOC Chief Medical Officer will review all denials, discuss
                  with referring physician and offer final approval as indicated.

              •   The MDOC will cover the cost of off-site emergency room visits and inpatient
                  admissions.

              •   Centurion is responsible for only medically necessary on-site care and not for
                  elective procedures or specialty services except as outlined in Section 2.10.

              •   MDOC shall provide for the transportation of incarcerated persons to any
                  location within the State of Mississippi as Centurion may deem necessary and
                  appropriate for the health care of such person subject to the approval of
                  MDOC. MDOC shall also arrange and pay for the use of any emergency medical
                  transportation vehicle such as ambulances and medically equipped helicopters
                  as necessary and appropriate for hospital-to-hospital emergency
                  transportation. Centurion shall assume responsibility for emergency
                  transportation from the correctional facility to the hospital emergency room as
                  necessary. Centurion shall use its best efforts to make the most efficient use
                  of emergency transportation and the accompanying security measures involved
                  by judicious use of on-site resources, including specialists used on-site 1
                  simultaneous scheduling of multiple inmates for appointments, etc.

           •      The MDOC Specialty Care Coordinator shall be responsible for the arrangement
                  and cost of all specialty care. Centurion shall provide STD, HIV, and TB clinics
                  in conjunction with the Mississippi State Department of Health. MDOC shall
                  provide specialty clinics to the maximum extent possible.

          •       All costs of Hepatitis C and specialty medications for bleeding disorders.

          •       Costs of HIV, related medication in excess of that set forth in Section 7. 2.1.

       7.4     Non-Performance. A deduction may be taken in the event the MDOC has to pay
       for alternative sources of inmate health care due to non-performance by Centurion.
       The amount of the deduction shall be taken from any money due to Centurion, and
       will be limited to the amount the MDOC would have otherwise paid to Centurion. The
       MDOC shall provide immediate written notification to Centurion of such proposed
       procurement of alternative sources, providing Centurion with a thirty (30) day period
       from date of notice in which to cure the non-performance, prior to commencing the
       deduction.

       7.5 Staffing Report and Vacancy Assessment. Centurion will provide MDOC a monthly
           staffing report based on biweekly payrolls that end in 4 week and 6 week intervals


                                                      27




                                                                                         MHMHP 000154
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 29 of 58 PageID #: 938




           as detailed in the Exhibit D, "Centurion of Mississippi LLC Schedule of Pay Perfods"
           for the contract period. The staffing report, as referenced in Exhibit E, will
           include a list of all positions and the total hours paid. Twice during the term of
           this Contract, Centurion shall provide MDOC a reconciliation of total hours paid
           compared to Contract. If the monthly average hours paid falls below 90% of
           staffing patterns as required contractually statewide, Centurion shall be
           responsible to reimburse MDOC for the vacant positions up to the 90% threshold.
           The reimbursement rate shall be based on the standard hourly rate for the vacant
           position as outlined in Exhibit E. Hours shall be divided into the following three
           categories:

                          •   Providers including Physician, Physician Assistant/Nurse
                              Practitioner, Dentist, Pharmacist, Psychiatrist, Psychologist,
                              Nurses ;
                         •    Clinical and Mental Health including all non- provider positions
                              other than administrative and clerical;
                         •    Administrative and Clerical staff including Medical Records
                              Director, Site Manager, Secretary, Administrative Assistant ,
                              Medical Records Clerk, Unit Clerk, and other non-clinical staff.

              Reconciliation shall involve the calculation of actual hours paid to the
              contractually required hours. Variance in hours shall be calculated at the
              Exhibit D rates and Centurion shall be responsible to reimburse MDOC the
              negative net value of the total reconciliation (up to the 90% staffing threshold) .

              7. 5.1 The first staff vacancy assessment will be due one hundred eighty (180)
       days after the start of the initial term of this Agreement.

       7.6     Compliance Audits and Liquidated Damages. Centurion will be responsible for
       meeting certain compliance standards based on the provisions of this Agreement.
       Compliance Reviews will be conducted each month using a mutually agreed upon
       methodology . MDOC will provide Centurion With written notification of the Review
       results within seven (7) days of completion of the Review. A Quarterly Audit will be
       conducted based on the monthly Compliance Reviews. After the first six months of
       the Agreement, MDOC may assess liquidated damages upon Centurion ' s failure to meet
       the compliance standards at each of the Facilities according to the following process:

       It is expected that Centurion shall meet each compliance standard 90% of the time for
       each Facility. If any compliance standard at any Facility does not meet the 90%
       threshold during a quarter, then a Plan of Correction for that compliance standard at
       that Facility will be required. The Plan of Correction will be developed by Centurion
       and reviewed and approved by the MDOC Chief Medical Officer. The Plan of
       Correction will identify the deficiency, causes for the deficiency, proposed remedies
       for the deficiency , a specific timeline for remedies and a specific person who will be
       responsible for the remedy . A Plan of Correction must be completed by Centurion and
       approved by the MDOC Chief Medical Officer within thirty (30) days of the deficiency
       being identified in the written Compliance Audit. After submittal of the Plan of
       Correction, Centurion shall have an additional sixty (60) days to meet the 90%
       threshold before liquidated damages are assessed against it. If, for any quarter during
       the remaining life of the Agreement, Centurion fails to meet the 90% threshold for a



                                                  28




                                                                                    MHMHP 000155
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 30 of 58 PageID #: 939




       compliance standard at a Facility where a Plan of Correction for that compliance
       standard has been approved and the additional 60-day period to come into compliance
       has lapsed without Centurion coming into compliance , then liquidated damages will be
       assessed for that compliance standard at that Facility. The liquidated damages will
       include a penalty of $1,000 for every percentage point below the 90% threshold for
       each compliance standard at each Facility for the time period beginning on the 61 st
       day after submission of the Plan of Correction .

              7.6.1   Liquidated damages will be based on the following compliance
       standards:

                  •    Emergent medications are filled and administered within 24 hours of
                       being prescribed .
                  •    Newly admitted inmates shall receive a comprehensive health
                       assessment and history within seven (7) days of intake (CMCF) (Section
                       2. 7.1)
                  •    Non-emergent health care (sick call) requests shall be triaged (face -to-
                       face encounter by a nurse) within twenty-four (24) hours of receipt
                       (date stamp) (Section 2. 9. 1)
                  •    Sick call referrals by a triage nurse to a medical provider for non-
                       emergent issues shall be evaluated by a physici an or mid-level
                       practitioner within seven (7) calendar days of receipt of the original
                       complaint (Section 2. 9. 1)
                  •   All newly admitted Inmates shall receive a dental exam within seven (7)
                      days of admission (CMCF)(Section 2.13 .2)
                  •   All inmates shall have routine dental prophylaxis no less than every two
                       (2) years (Section 2. 13.3)
                  •   Inmates referred for routine psychiatric evaluation upon intake shall be
                      seen by a psychiatrist within five (5) calendar days for initial urgent
                      mental health screenings (CMCF)(Section 2.14.6)
                  •   Inmates referred for psychiatric evaluation in all cases except upon
                      intake shall be seen by a psychiatrist within fourteen (14) calendar days
                      of referral (Section 2.14.6)
                  •   Inmates who are on psychotropic medications shall be seen by a
                      psychiatrist at least every ninety (90) calendar days (or more frequently
                      if deemed necessary by the prescribing psychiatrist), to include
                      telemedicine evaluations where appropriate (Section 2.14.6)
                 •    Inmates referred by a physician or nurse shall be seen by an optometrist
                      within thirty (30) calendar days of the referral (Section 3.6}.
                 •    A licensed radiologist shall interpret all radiographs the next workday
                      and provide written results within forty eight (48) hours after reading
                      (Section 3.4.1 ).

              7.6.2 Liquidated damages shall be charged for all required reports in Exhibit B
       determined to be filed late. A report shall be considered late if received by the MDOC
       Chief Medical Officer after the following date:

              Daily reports - due the following day and considered late if not received by the
              second business day following the reporting date.



                                                  29




                                                                                    MHMHP 000156
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 31 of 58 PageID #: 940




                                                                                                   7
               Monthly reports - due by the 25th day of the following month or the first
               business day following the 25th day of the following month.

               Quarterly reports - due by the 25th day of the following month or the first
               business day following the 25th day of the following month.

               Annual report - due March 31 5' of each year.

       MDOC shall immediately notify Centurion in writing upon the delinquency of any
       required report . The liquidated damages for delinquency of any category (daily,
       monthly, quarterly or annual) of required report shall be $250 per report for each
       workday from the date Centurion was provided written notification of delinquency
       until such report has been received i n full by MDOC.

              7. 6.3 Centurion shall include adequate information in its monthly reports to
       determine its compliance with the required standards . The reports shall contain such
       information in a manner that can be independently verified including numbers of
       inmates subject to the requirements, numbers and percentages where Centurion met
       the Agreement requirements and numbers and percentages where Centurion failed to
       meet the requirement.

              7.6.4 Centurion's failure to have on call for 24/7 emergency medical and
       mental health services shall be subject to a $5,000 per day fine. Centurion's failure to
       provide emergency dental care in accordance with section 2. 13. 1 shall be subject to a
       $5,000 per occurrence fine .

               7.6.5 MDOC will conduct quarterly compliance audits using the agreed upon
       methodology. MDOC will provide Centurion with written notification of the audit
       results within thirty (30) days of completion of the audit. Centurion shall have thirty
       (30) days to respond in writing regarding any noncompliance and shall provide MDOC
       with a written explanation of corrective actions taken, including if applicable,
       evidence of such corrective actions Centurion shall then have an additional sixty (60)
       days to meet the 90% threshold for compliance with the items outlined as out of
       compliance in the Audit Report before liquidated damages are assessed against it.

               7.6.6 This Section 7 of the Agreement sets forth the total agreement of the
       Parties relating to the topics and potential amounts of liquidated damages/penalties
       and withholds.

       ARTICLE VIII·· TERM AND TERMINATION

       8.1     Term of Agreement. This Agreement is effective upon the execution of it by
       the duty authorized representatives of both Parties. The term of this Agreement
       commences as of July 1, 2016 and continues through June 30, 2019. This Agreement
       may be renewed at the discretion of MDOC upon written notice to Centurion at least
       sixty (60) days prior to the contract anniversary date for a period of one (1) successive
       year. The total number of renewal years permitted shall not exceed two (2) .

       8.2    Termination . This Agreement may terminate as follows:




                                                  30




                                                                                    MHMHP 000157
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 32 of 58 PageID #: 941




               8.2. 1 If the Parties do not mutually agree to extend this Agreement pursuant
       to Section 8. 1 above, then this Agreement will terminate at the end of the term; or

               8.2.2 In the event that either Party shall give notice to the other Party that
       such other Party has defaulted in the performance of a material obligation hereunder,
       and such default shall not have been cured within sixty {60) days following the giving
       of such notice in writing, then the Party giving such notice shall have the right to
       terminate this Agreement thirty (30) days following the foregoing sixty (60) day cure
       period; or

             8.2 .3 In the event that the MDOC and Centurion mutually agree in writing to
       terminate this Agreement prior to the end of a term hereunder, then this Agreement
       may be terminated on such terms and on such date as stipulated in the written
       agreement; or

              8.2.4 Either Centurion or MDOC may terminate this Agreement without cause
       with a 180 day written notification to the other party.

       ARTICLE IX -- STATE/MDCC UNDERTAKINGS

       9.1    Unde rtakings. The MDOC will perform the following:

              9.1.1 Di rect its employees, representatives, and contractors to take all
       actions required or reasonable to achieve NCCHC certification of the health program;

              9.1.2 Provide security services and all other assistance necessary for the safe
       and orderly provision of medical care by Centurion personnel and contracted
       providers;

               9.1 .3 Provide all necessary utilities, including telephone service, provided
       that Centurion shall pay for the actual cost of long distance telephone
       communications. An itemized log shall be submitted monthly by Centurion identifying
       long distance to include date; number called and estimated length of call. Centurion
       may elect to install direct lines or equipment to capture this information to eliminate
       the logging;

              9. 1.4 Provide electronic connectivity between the three major institutions
       (MSP, CMCF and SMCI) for use by Centurion;

              9.1.5 Provide administrative space for use by Centurion in the Facilities and
      Satellite Facilities, on an "as available" basis, which will include existing office
      furniture in place;

             9.1.6 Provide clean bedding/linens for the medical use of Centurion within
      the Facilities;

             9. 1. 7 Provide structural maintenance of the Facilities, MDOC departmental
      approved infrastructure changes, general maintenance and housekeeping where
      Centurion and its personnel and contracted providers are to provide health care
      services;



                                                 31




                                                                                  MHMHP 000158
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 33 of 58 PageID #: 942




              9.1.8 Provide non-emergency transportation o( incarcerated persons to any
       location within the State of Mississippi for the health care of such persons as deemed
       medically necessary and appropriate by both the MDOC Chief Medical Officer and
       Centurion;

               9, 1. 9 Mandate a close working relationship, open communication and
       cooperation between Centurion, Superintendents, the transportation section, and/or
       their designated representatives, to minimize the impact upon MDOC's staffing,
       available vehicles, to operate within funding constraints, and to meet the inmates'
       health care needs as determined by healthcare personnel. To this end, the site HSA
       shall serve as the designated staff person to be the institutional/section liaison
       representative;

             9.1.10 In the case of intrastate medical moves, the on-site Centurion
       Administrator will coordinate with the site HSA;

               9.1.11 Medical moves to MDOC facilities from the counties and/or out of state
       will be the responsibility of t he MDOC. Notification of these authorized moves will be
       coordinated with Centurion;

              9.1.12 Provide security to Centurion's employees, staff, and contracted
       providers, consistent with that currently provided at individual Facilities. In addition,
       the MDOC will provide security procedures to protect Centurion's pharmaceuticals and
       supplies; provided , however, that Centurion will be responsible for enforcing
       compliance with MDOC security procedures among Centurion employees and
       contractors;

              9. 1. 13 Provide and pay for food (including that required by written order of
       Centurion as medical diet) to incarcerated persons. Centurion or the contracted
       providers will. make written diet orders consistent with medical needs, and will not
       make recommendations for religious diets. Nutritional supplements, i.e. , Ensure and
       Boost, ordered by a physician shall not be considered food, but shall be treated as a
       prescription and will be the responsibility of Centurion.

              9.1.14 Provide and pay for all services except those covered under section 7.3,
       Limitations on Covered Expenses.

               9.1.15 In order for this Agreement to be successful, MDOC and Centurion must
       work together in partnership to resolve concerns, issues and disputes as identified by
       Centurion; as such; the MDOC will provide access to MDOC senior staff for guidance in
       policy and procedures, and will timely address any issues brought forth by Centurion to
       the satisfaction of both the MDOC and Centurion.

      9.2    Availability of Funds. It is expressly understood and agreed that the obligation
      of the MDOC to proceed under this Agreement is conditioned upon the appropriation of
      funds by the Mississippi State Legislature and the receipt of state and/or federal
      funds. If the funds anticipated for the continuing fulfillment of the Agreement are, at
      any time, not forthcoming or insufficient, either through the failure of the federal
      government to provide funds or of the State of Mississippi to appropriate funds or the



                                                  32




                                                                                    MHMHP 000159
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 34 of 58 PageID #: 943




        discontinuance or material alteration of the program under which funds were provided
        or if funds are not otherwise available to the MDOC, the MDOC shall have the right
        upon ten (10) days written notice to Centurion, to terminate this Agreement without
        damage, penalty, cost or expenses to the MDOC of any kind whatsoever. The effective
        date of termination shall be as specified in the notice of termination. MDOC
        specifically agrees that no federal funds shall be paid to Centurion under this
        Agreement.

              9.2.1 The MDOC will make payment for services rendered by Centurion up to
       the termination date of this Agreement. This provision shall not be construed so as to
       permit the MDOC to terminate this Agreement in order to acquire similar services from
       another entity.

       9.3     Monitoring. The MDOC shall have the right to monitor Centurion's performance
       hereunder. This shall include reasonable access to documents, books, and records of
       Centurion that directly relate to this Agreement, for the purpose of audit, review, or
       reconciliation. In addition, the MDOC has the right to visit at any time ahy healthcare
       unit in any Facility in which Centurion has contracted to provide services to MDOC;
       MDOC agrees however, that in making such site visits, it will make good faith effort to
       do so in a manner contemplated to create the least disruption to care delivery at the
       site. To the extent that MDOC uses agents or third parties to perform such functions,
       MDOC will agree to have such parties enter confidentiality agreements regarding
       Centurion proprietary or trade secret information, which may be disclosed in the
       monitoring process.

       ARTICLE X -- INSURANCE AND INDEMNIFICATION

        10. 1 Indemnification and Representation. To the fullest extent allowed by law,
        Centurion shall indemnify, defend, save and hold harmless, protect, and exonerate the
       MDOC, its commissioners, board members, officers, employees, agents, and
        representatives, and the State of Mississippi from and against all claims, demands,
        liabilities, suits, actions, damages, losses, and costs of every kind and nature
       whatsoever, including, without limitation, judgments, court costs, investigative fees
       and expenses, and attorney's fees, concerning, arising out of or caused by Centurion
       and/or its partners, principals, agents, employees and/or subcontractors in the
       performance of or failure to perform this Agreement. Centurion shall use legal counsel
       acceptable to the State. Centurion shall be solely responsible for all costs and/or
       expenses associated with such defense after it accepts an indemnification tender from
       the State. Centurion shall not settle any such claim, suit, etc. without the State's
       concurrence. Centurion's obligations, duties, and responsibilities under this section
       include, but are not limited to, the obligations, duties, and responsibilities contained
       in Miss. Code. Ann.§ 47-5-1219. Centurion's obligations, duties, and responsibilities
       under this section include, but are not limited to, the continued duty to defend and
       indemnity MDOC and its officials and employees in DePriest et al v. Walnut Grove
       Correctional Authority et al, 3:10-cv-00663-CWR-FKB, (S.D. Miss.) and Dockery et a( v.
       Epps, et al, 3:13-cv-00326-WHB-JCG (S.D. Miss.).

             10.1.1 This indemnification clause shall survive the termination of this
       Agreement.




                                                 33




                                                                                   MHMHP 000160
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 35 of 58 PageID #: 944




               10. i .2 MDOC hereby assumes the entire responsibility and liability for any and
       all damages or injury of any kind or nature, including death, proven to have resulted
       from MDOC's acts or omissions to all persons, including MDOC's employees, officers or
       agents and for all property damage caused by, or arising out of, the services
       performed by MDOC pursuant to this Agreement. MDOC will defend, at its expense,
       any actions filed against it or any of its employees, as defined by statute, based upon
       its performance of this Agreement. Centurion shall not be responsible for providing
       representation for the State of Mississippi, MDOC and its employees in any such action.

       10.2 Insurance . Copies of insurance certificates shall be filed with the MDOC
       Medical Compliance Officer within ten (10) days of award notice, and before the
       effective date of the Agreement.
              10.2.1 Centurion shall maintain, at its expense, the established levels of
       insurance as shown below for Workers' Compensation, Professional Liability,
       Comprehensive General Liability and Property Insurance.
       Workers' Compensation and Employees Liability in an amount of not less than One
       hundred thousand ($100,000) dollars.
       Professional liability: $1,000,000 per occurrence and $3,000,000 in the aggregate
       annually.
       Comprehensive General (Public) liability to include (but not limited to) the following:
              A.   Premises/Operation
              B.   Independent Contractors
              C.   Personal Injury
              D.   Contractual Liability•Bodily Injury $1,000,000.00 per occurrence
              E.   Property damage $1,000,000.00 per occurrence
              F.   Fidelity Bond on Centurion's employees at $50,000


              10.2 . .Z Prior to the effective date of the Agreement, Centurion shall furnish the
              MDOC with an appropriately executed certificate of insurance. Such certificate
              shall identify the Agreement and contain provisions that coverage afforded
              under the policies shall not be canceled, terminated or materially altered. All
              insurance certificates will provide coverage to the MDOC as an additional
              insured.
              10.2.3 Failure on the part of Centurion to procure and maintain the required
       insurance and provide proof thereof to the MDOC, shall constitute a material breach of
       the Agreement, upon which the MDOC may immediately terminate the Agreement.
               10.2.4 Centurion shall ensure that all subcontractors performing healthcare
       services under this Agreement meet the insurance requirements listed in this Section.


       ARTICLE XI -- GENERAL PROVISIONS

      11. f   Changes in Scope. The Parties agree that should there be any change in
      standards of care, including but not limited to a change in any material respect to any
      treatment protocol or modality or if any new medication or therapy is introduced to treat
      any illness, disease or condition, scope of services, State laws, regulations or policy,
      ACA or NCCHC standards, court orders or negotiated settlement of inmate-related


                                                  34




                                                                                      MHMHP 000161
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 36 of 58 PageID #: 945




       litigation that results in material costs to Centurion and the costs related to such changes
       or modifications are not covered 1n this Agreement , then Centurion will request that the
       MDOC Increase its compensatloh in an amount equal to the actual, direct increased cost
       incurred by Centurion. If medical advances result in a substantial per patient cost
       decrease for Centurion, the MDOC may seek a corresponding decrease from
       Centurion. Any such adjustments shall be fully documented and attached to the
       Agreement in the form of amendments.

        11.2 Confidentiality. It is understood that in the course of the engagement
        established under this Agreement, each Party may learn of or obtain copies of
        confidential or proprietary software, systems, manuals, documents, protocols,
        procedures, or other materials developed by or belonging to the other Party, and not
        generally available to the public (the "Confidential Information"), All Confidential
        Information of a Party shall be and remain the property of the Party originally having
        ownership thereof, during the term of tills Agreement and thereafter. Confidential
        Information shall not include information, which is or becomes public knowledge
        through no fault of the receiving Party or its employees, agents or representatives.
        Neither Party will, without the express written consent of the other Party, use the
        Confidential Information of the other Party, except as expressly contemplated by this
       Agreement, and the receiving Party shall cease all use of the other Party 's
       Confidential Information upon the termination or expiration of this Agreement.
        Except as required by law or legal process, each Party shall maintain the
       confidentiality of the Confidential Information provided hereunder, and shall not
       disclose such information to any third parties . Notwithstanding any provision to the
       contrary contained herein, it is recognized that MDOC is a public agency of the State
       of Mississippi and is subject to the Mississippi Public Records Act, Mississippi Code
       Annotated §§25-61 -1 et seq. (1972, as amended) . If a public records request is made
       for any information provided to MDOC pursuant to the agreement, MDOC shall
       promptly notify the disclosing party of such request and will respond to the request
       only in accordance with the procedures and limitations set forth in applicable law. The
       disclosing party shall promptly institute appropriate legal proceedings to protect its
       information. No party to the agreement shall be liable to the other party for
       disclosures of information required by court order or required by law.
       11 .3 MDOC Records Available to Cen urion with Limitations on Disclosure. During
       the term of this Agreement and for a reasonable time thereafter, the MDOC will
       provide Centurion, at Centurion's request, the MDOC's records re lating to the
       provision of health care services to inmates as may be requested by Centurion or as
       are pertinent to the investigation or defense of any claim related to Centurion's
       conduct. The MDOC will make available to Centurion such records as are maintained
       by the MDOC, hospitals, and other outside health care providers involved in the care or
       treatment of inmates (to the extent the MDOC has any claim to those records) as
       Centurion may reasonably request consistent with applicable law; provided, however,
       that any such information released by the MDOC to Cet1turion that the MDOC considers
       confidential will be kept confidential by Centurion and will not, except as may be
       required by law, be distributed to any third party without prior written approval by
       the MDOC.

       11.4 Centurion Records Available to MDOC with Limitations on Disclosure. During
       the term of this Agreement and for a reasonable time thereafter, Centurion will
       provide MDOC, at MDOC's request, the Centurion records relating to the provision of


                                                  35




                                                                                      MHMHP 000162
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 37 of 58 PageID #: 946




       health care services to inmates as may be requested by MDOC or as are pertinent to
       the investigation or defense of any claim related to MDOC's conduct. Centurion will
       make available to MDOC such records as are maintained by Centurion, hospitals, and
       other outside health care providers involved in the care or treatment of inmates (to
       the extent Centurion has any claim to those records) as MDOC may reasonably request
       consistent with applicable law; provided, however, that any such information by
       Centurion to MDOC that Centurion considers confidential will be kept confidential by
       MDOC and will not, except as may be required by law, be distributed to any third
       party without prior Written a,pproval by Centurion .

       11.5 No Third Party Beneficiary Rights. The Parties do not intend to create in any
       other individual or entity, including but not limited to any inmate or patient, the
       status of third party beneficiary, and this Agreement shall not be construed so as to
       create such status. The rights, duties and obligations contained in this Agreement
       shall operate only between the Parties to this Agreement, and shall inure solely to the
       benefit of such Parties. The provisions of this Agreement are intended only to assist
       the Parties in determining and performing their obligations hereunder. The Parties
       intend and expressly agree that only Parties signatory to this Agreement shall have any
       legal or equitable right to seek to enforce this Agreement, to seek any remedy arising
       out of a Party's performance or failure to perform any term or condition of this
       Agreement, or to bring an action for the breach of or for damages or relief under this
       Agreement.

       11. 6 Independent Contractor Status. Centurion shall, at all times, be regarded as
       and shall be legally considered an independent contractor and shall at no time act as
       an agent for the MDOC. Nothing contained herein shalt be deemed or construed by the
       MDOC, Centurion, or any third party as creating the relationship of principal and
       agent, master and servant, partners, joint ventures, employer and employee, or any
       similar such relationship between the MDOC and Centurion. Neither the method of
       computation of fees or other charges, nor any other provision contained herein, nor
       any acts of the MDOC or Centurion hereunder creates, or shall be deemed to create a
       relationship other than the independent relationship of the MDOC and Centurion.
       Centurion's personnel shall not be deemed in any way, directly or indirectly, expressly
       or by implication, to be employees of the State. Neither Centurion nor its employees
       shall, under any circumstances, be considered servants, agents, or employees of the
       MDOC; and the MDOC shall be at no time legally responsible for any negligence or
       other wrongdoing by Centurion, its servants, agents, or employees. The MDOC shall
       not withhold from the contract payments to Centurion any federal or state
       unemployment taxes, federal or state income taxes, Social Security tax, or any other
       amounts for benefits to Centurion. Further, the MDOC shalt not provide to Centurion
       any insurance coverage or other benefits, including Workers' Compensation, normally
       provided by the State for its employees.
      11 .7 Anti -Assignment/Subcontracting. Centurion acknowledges that it was selected
      by the MDOC to perform the services required hereunder based, in part, upon
      Centurion's special skills and expertise. Centurion shall not assign, subcontract or
      otherwise transfer this Agreement in whole or in part without the prior written
      consent of the MDOC, which the MDOC may, in its sole discretion, approve or deny
      without reason. Any attempted assignment or transfer of its obligations without such
      consent shall be null and void. No such approval by the MDOC of any subcontract shall



                                                 36




                                                                                  MHMHP 000163
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 38 of 58 PageID #: 947




       be deemed in any way to provide for the incurrence of any obligation of the State in
       addition to the total fixed price agreed upon in this Agreement. Subcontracts shall be
       subject to the terms and conditions of this Agreement and to any conditions of
       approval that the MDOC may deem necessary. Subject to the foregoing, this
       Agreement shall be binding upon the respective successors and assigns of the Parties .
       Subject to the foregoing, MDOC recognizes that Centurion may subcontract portions of
       its duties set forth in this Agreement to subcontractors, and that unless the amount of
       such subcontract exceeds $25,000, no pre-approval of the subcontract by MOOC is
       required. Further, for the subcontractors identified by Centurion in its RFP Response,
       no pre-approval of the subcontract by MDOC is required.

       11 .8 Notice. All notices. or other communications required or permitted to be given
       under this Agreement shall be in writing and shall be deemed to have been duly given
       if delivered personally in hand, delivered by independent guaranteed overnight courier
       service, or mailed certified mail, return receipt requested, postage prepaid on the
       date posted, and addressed to the appropriate Party at the following address or such
       other address as may be given in writing by a Party to the other Party:

       ff to the MDOC:

       Dr. Gloria Perry, Chief Medical Officer
       Mississippi Department of Corrections
       633 North State Street
       Jackson, MS 39202

       With a copy to:
       Marshall Fisher, Commissioner
       Mississippi Department of Corrections
       633 North State Street
       Jackson, MS 39202

       If to Centurion:

       Steven H. Wheeler, CEO
       Centurion of Mississippi, LLC
       1593 Spring Hill Road, Suite 610
       Vienna, VA 22182

       11. 9 Applicable Law. This Agreement shall be governed by and construed in
       accordance with the laws of the State of Mississippi, excluding its conflicts of laws,
       provisions, and any litigation with respect thereto shall be brought in the courts of the
       State. Centurion shall comply with applicable federal, state and local laws and
       regulations.

      11.10 Entire Agreement. This Agreement, together with the documents referenced in
      Article l above, constitutes the entire agreement of the Parties and is intended as a
      complete statement of the promises, representations, negotiations, discussions and
      agreements that have been made in connection with the subject matter hereof. No
      modification or amendment to this Agreement shall be binding upon the Parties unless
      the same is in writing and signed by the respective parties hereto.


                                                  37




                                                                                    MHMHP 000164
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 39 of 58 PageID #: 948




       11.11 Waiver of Breach. No delay or omission by either party to this Agreement in
       exercising any right, power, or remedy hereunder or otherwise afforded by this
       Agreement, at law, or in equity shall constitute an acquiescence therein, impair any
       other right, power or remedy hereunder or otherwise afforded by any means, or
       operate as a waiver of such right, power, or remedy. No waiver by either party to this
       Agreement shall be valid unless set forth in writing by the party making said waiver.
       No waiver of or modification to any term or condition of this Agreement will void,
       waive, or change any other term or condition . No waiver by one party to this
       Agreement of a default by the other party will imply, be construed as or require
       waiver of future or other defaults .
       11.12 Force Maje ure . Each party shall be excused from performance for any period
       and to the extent that it is prevented from performing any obligation or service, in
       whole or in part, as a result of causes beyond the reasonable control and without the
       fault or negligence of such party and/or its subcontractors . Such acts shall include
       without limitation acts of God , strikes, lockouts, riots , acts of war, epidemics,
       governmental regulations superimposed after the fact, fire, earthquakes, floods, or
       other natural disasters ("force majeure events"). When such a cause arises, Centurion
       shall notify the MDOC immediately in writing of the cause of its inability to perform,
       how it affects its performance , and the anticipated duration of the inability to
       perform. Delays in delivery or in meeting completion dates due to force majeure
       events shall automatically extend such dates for a period equal to the duration of the
       delay caused by such events.
       11.13 Seve rabili ty. In the event any provision of this Agreement is held to be
       unenforceable for any reason, the unenforceability thereof shall not affect the
       remainder of the Agreement which shall remain in ful l force and effect and
       enforceable in accordance with its terms.

       11.14 Compl ance with Laws. Centurion understands that the State is an equal
       opportunity employer and therefore maintains a policy which prohibits unlawfu l
       discrimination based on race , color, creed, sex, age , national origin, physical
       handicap, disability, or any other consideration made unlawful by federal , state or
       local laws. All such discrimination is unlawful and Centurion agrees, during the term
       of the Agreement, that Centurion will strictly adhere to this policy in its employment
       practices and provision of services. Centurion shall comply with, and all activities
       under this Agreement shall be subject to, all applicable federal , state of Mississippi,
       and local laws and regulations, as now existing and as may be amended or modified by
       federal, state or local laws. Centurion shall comply with all court orders and agrees to
       provide medical care that meets all new requirements of state and federal law and
       the Eight Amendment to the United States Constitution.

       11 .15 Procurement Regulations. The Agreement shall be governed by the applicable
       provisions of the Personal Service Contract Review Board Rules and Regulations, a copy
       of which is available at 210 East Capitol Street, Suite 800, Jackson, Mississippi 39201
       for inspection, or downloadable at http://www.mspb.ms. gov.

       11 .16 Continge nt Fees. Centurion represents that it has not retained a person t o
       solicit or secure a State contract upon an agreement or understanding for a




                                                 38




                                                                                   MHMHP 000165
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 40 of 58 PageID #: 949




        commission, percentage, brokerage, or contingent fee, except as disclosed in the
        Centurion's bid or proposal.

       11.17 Gratuities. Centurion represents that it has not violated, is not violating, and
       promises that it will not violate the prohibition against gratuities set forth in Section
       6-204 (Gratuities} of the Mississippi Personal Service Contract Review Board Rules and
       Regulations.

       11.18 Amendments. Centurion and MDOC agree that the Agreement may be amended
       at any time, by mutual written agreement of the Parties.

       11.19 Authority to Contract. Centurion warrants (a) that it is a validly organized
       business with valid authority to enter into this Agreement; (b) that it is qualified to do
       business and in good standing in the State of Mississippi; (c) that entry into and
       performance under this Agreement is not restricted or prohibited by any loan, security,
       financing, contractual, or other agreement of any kind, and (d) notwithstanding any
       other provision of this Agreement to the contrary, that there are no existing legal
       proceedings or prospective legal proceedings, either voluntary or otherwise, which may
       adversely affect its ability to perform its obligations under this Agreement.

        11.20 Mississippi Employment Protection Act. Centurion represents and warrants that
       it will ensure its compliance with the Mississippi Employment Protection Act of 2008,
       and will register and participate in the status verification system for all newly hired
       employees. Mississippi Code Annotated Section 71-11-1 et seq. (1972, as amended).
       The term "employee" as used herein means any person that is hired to perform work
       within the State of Mississippi. As used herein, "status verification system" means the
       Illegal Immigration Reform and Immigration Responsibility Act of 1996 that is operated
        by the United States Department of Homeland Security, also known as the E-Verify
       Program, or any other successor electronic verification system replacing the E·Verify
       Program. Centurion agrees to maintain records of such compliance. Upon request of
       the State, and after approval of the Social Security Administration or Department of
       Homeland Security when required, Centurion agrees to provide a copy of each such
       verification. Centurion further represents and warrants that any person assigned to
       perform services hereunder meets the employment eligibility requirements of all
       immigration laws. Centurion understc1nds and agrees that any breach of these
       warranties may subject Centurion to the following: (a) termination of this Agreement
       and ineligibility for any state or public contract in Mississippi for up to three (3) years,
       with notice of such cancellation/termination being made public, or (b) the loss of any
       license, permit, certification or other document granted to Centurion by an agency,
       department or governmental entity for the right to do business in Mississippi for up to
       one (1) year, or (c) both. In the event of such termination/cancellation, Centurion
       would also be liable for any additional costs incurred by the State due to contract
       cancellation or loss of license or permit.

      11.21 Change in Scope of Work. The MDOC may order changes in the work consisting of
      additions, deletions, or other revisions within the general scope of the Agreement. No
      claims may be made by Centurion that the scope of the project or of Centurion 's
      services has been changed, requiring changes to the amount of compensation to
      Centurion or other adjustments to the Agreement, unless such changes or adjustments



                                                   39




                                                                                      MHMHP 000166
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 41 of 58 PageID #: 950




        have been made by written amendment to the Agreement signed by the MDOC and
        Centurion.

       11.22 Stop Work Order. The Procurement Officer of MDOC, may, by written order to
       Centurion at any time, and without notice to any surety, require Centurion to stop all
       or any part 'o f the work called for by this Agreement. This order shall be for a specified
       period not exceeding 90 days after the order is delivered to Centurion, unless the
       Parties agree to any further period. Any such order shall be identi fied specifically as a
       stop work order issued pursuant to this clause. Upon receipt of such an order,
       Centurion shall forthwith comply with its terms and take all reasonable steps to
       minimize the occurrence of costs allocable to the work covered by the order during
       the period of work stoppage. Before the stop work order expires, or within any further
       period to which the Parties shall have agreed, the Procurement Officer shall either:
              A. Cancel the stop work order; or,
              B. Terminate the work covered by such order as provided in the 'Termination
                   for Default Clause' or the 'Termination for Convenience Clause' of this
                  Agreement.
       Cancellation or Expiration of the Order. If a stop work order issued under this clause is
       canceled at any time during the period specified in the order, or if the period of the
       order or any extension thereof expires, Centurion shall have the right to resume work.
       An appropriate adjustment shall be made in the delivery schedule or Centurion price,
       or both, and the Agreement shall be modified in writing accordingly, if:
              A. The ~top work order results in an increase in the time required for, or in
                  Centurion's cost properly allocable to, the performance of any part of this
                  Agreement; and,
              B. Centurion asserts a claim for such an adjustment within 30 days after the
                  end of the period of work stoppage; provided that, if the Procurement
                  Officer decides that the facts justify such action, any such claim asserted
                  may be received and acted upon at any time prior to final payment under
                  this Agreement.

       11 .23 Attorney's Fees and Expenses. Subject to other terms and conditions of this
       Agreement, in the event Centurion defaults in any obligations under this Agreement
       such that the State opts to terminate for cause and ,s successful in any legal challenge
       to said for cause termination, Centurion shall pay to the State all costs and expenses
       (including, without limitation, investigative fees, court costs, and attorney's fees)
       incurred by the State in defending the legal action regarding the termination of this
       Agreement. Centurion agrees that under no circumstances shall the State customer be
       obligated to pay any attorney's fees or costs of legal action to Centurion.

        11 .25 Centurion Personnel. The MDOC shall, throughout the life of the Agreement,
       have the right of reasonable rejection and approval of staff or subcontractors assigned
       to the work by Centurion. If the MDOC reasonably rejects staff or subcontractors,
       Centurion must provide replacement staff or subcontractors satisfactory to the MDOC
       in a timely manner and at no additional cost to the MDOC. The day-to-day supervision
       and control of Centurion's employees is the sole responsibility of Centurion .




                                                  40




                                                                                     MHMHP 000167
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 42 of 58 PageID #: 951




       11.26 E-Payment. Centurion agrees to accept all payments i n United States currency
       via the State of Mississippi's electronic payment and remittance vehicle. The MDOC
       agrees to make payment in accordance with Mississippi law on "Timely Payments for
       Purchases by Public Bodies," which generally provides for payment of undisputed
       amounts by the MDOC within forty-five (45) days of receipt of invoice. Miss. Code Ann.
       §31-7-305 (1972, as amended).

       11.27 Oral Statements. No oral statement of any person shall modify or otherwise
       affect the terms, conditions, or specifications stated in this Agreement. All
       modifications to the Agreement must be made in writing by the MDOC and agreed to
       by Centurion.

       11. 28 Recovery of Money . Whenever, under the Agreement, any sum of money shall be
       recoverable from or payable by Centurion to MDOC, the same amount may be
       deducted from any sum due to Centurion under the Agreement . The rights of MDOC
       are in addition and without prejudice to any other right MDOC may have to claim the
       amount of any loss or damage suffered by MDOC on account of the acts or omissions of
       Centurion.

       11 .29 Third Party Action Notification. Centurion shall give MDOC prompt notice in
       writing of any action or suit filed, and prompt notice of any claim made against
       Centurion by any entity that may result In litigation related in any way to this
       Agreement .

        11.30 Transparency. This Agreement, including any accompanying exhibits,
        attachments, and appendices, is subject to the "Mississippi Public Records Act of
        1983", and its exceptions. See Miss. Code Ann . §§ 25-61-1 et seq. , (1972, as amended)
       and Miss. Code Ann.§§ 79-23-1 (1972, as amended) . In addition, this Agreement is
       subject to the provisions of the Mississippi Accountability and Transparency Act of
       2008. Miss Code Ann.§§ 27-104-151 et seq. (1972 as amended) . Unless exempted from
       disclosure due to a court-issued protective order, a copy of this executed contract is
       required to be posted to the Department of Finance and Administration's independent
       agency contract website for public assess at http : / / www. tra nsparency. mississippi.gov.
       Information identified by Centurion as trade secrets, or other proprietary information,
       including confidential Centurion information, or any other information which is
       required confidential by state or federal law or outside the applicable freedom of
       information statutes, will be redacted.




                                                   41




                                                                                      MHMHP 000168
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 43 of 58 PageID #: 952




       IN WITNESS WHEREOF, the Parties hereto have caused their duly appointed
       representatives to set their hands and seals hereto as of the day and year first above
       written.

                                               MISSISSIPPI DEPARTMENT OF CORRECTIONS




     ~~jtfft
       Attest:




                                               CENTURION OF MISSISSIPPI, LLC



                                               By:   ~~ ~
                                                     ~.J.t-~s--
                                               Title: OlN?E' e;«2c...;Hup C?££'.c:ef
                 Conr.,pbe.l J   ew,._,Cf::o




                                                     42




                                                                                  MHMHP 000169
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 44 of 58 PageID #: 953




                                   Mississippi Department of Corrections, RFP 16-009



                                                      Exhibit P

                                        Facility Staffing Pattern RFP NO. 16-009


                                Mississippi State Penitenlim~v (MSP)
                        Comprehensive Onslte Medical Services Staff                Minimum
                                                                                       FTE      Hourly Rate
       Physician                                                                       2.00       $103.94
       Site Medical Director                                                           1.00       $111.05
       Dentist                                                                         2.00        $82 .23
       Dental Director
       Dental Assistant                                                                2.00        $17.69
       Mid-Level (PA/NP)                                                               2.00        $63 .21
       RN                                                                              16.20       $33 .19
       RN Charge                                                                       2.00        $39.99
       RN Supervisor
       Infection Control Program Coordinator (RN}                                       1.00       $35.25
       Director of Nursing/Site Manager                                                 1.00       $43.98
       LPN                                                                             24.00       $23.36
       LPN · UM OMC Rankin
       Nursing Assistant                                                               5.00        $14.21
       Secretary/Admln Assistant                                                       2.00        $17.45
       Medical Records Clerk/HIT                                                       2.00        $15.62
       Medical Records Supervisor                                                      1.00        $20.65
      EMT/Paramedic                                                                    4.80        $19.22
      Radiology Technician •                                                           1.00           •
      Physical Therapist                                                               a.so        $61 .64
      Physical Therapist Assistant
      Medical Supply Assistant
      Central Services Manager                                                         1.00        $20.11
      Laboratory Technician                                                            2.00        $28.18
      Phlebotomlst                                                                     1.00        $16.38
      Health Servlces Adm inistrator
      Optometrist **                                                                   0.10          ••
      Site Manager                                                                     1.00        $44.69
      Chief Psychiatrist
      Master Mental Health Professional                                                3.00        $29.60
      Mental Health Olrector(Psychologist)                                             1.00        $43 .96
      Psychiatrist                                                                     1.00       $146.24
      Act ivities Therapist




     Exhibit P - Facility Staffing Pattern                                                      Page 1 of 15




                                                                                               MHMHP 000170
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 45 of 58 PageID #: 954




                                   Mississippi Department of Corrections, RFP 16-009

       MH Secreta ry                                                                   1.00        $15.57
       Psychiatric NP
       Psychiatric RN

                                     Pharmaceutical Services
       Pharmacist
       Pharmacy Director                                                               1.00        $76.10
       Pharmacy Technician                                                             2.00        $17.40
       Totals                                                                          83.90
     Notes:
      * Onsite radiology services will be provided by Quality Mobile X-Ray. Quality Mobile X-Ray
      will provide the onsile radiology technicians adequate to meet the facility's needs,

     ** Onsite optometry services will be provided by Institutional Eye Care (/EC). TEC will
     provide the onsite optometrists adequate to meet the facility's needs.

     Telehealth services could be provided as a back..:up or an adjunct service for the facility 's
     physician, mid-level providers, and psych iatrist. These services will be determined (TBD) with
     the MDOC during contract negotiations and startup activities as well as throughout the contract
     term.




     Exhibit P · F~cility Staffing Pattern                                                      Page 2 of 1S




                                                                                               MHMHP 000171
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 46 of 58 PageID #: 955




                                   Mississippi Department of Corrections, RFP 16-009



                                         Facility Staffing Pattern RFP NO. 16-009


                   Central Mississippi Correctional Facilitt (CMCF)
                        Comprehensive Onslte Medical Services Staff                 Minimum      Hourly Rate
                                                                                        FTE
       Physician                                                                        1.50       $103 .94
       Site Medical Director                                                            1.00       $111 .05
       Dentist                                                                          1.00       $82 .23
       Dental Director                                                                  1.00        $98.81
       Dental Assistant                                                                 3.00       $17.69
       M id-Level (PA/NP)                                                               3.00       $63.21
       RN                                                                              14.00       $33.19
       RN Charge                                                                        1.00       $39.99
       RN Supervisor                                                                    2.00       $39.99
       Infection Control Progra m Coordinator (llN)                                     1.00       $35.25
       Director of Nurs ing/Site Manager                                                1.00       $43.98
       LPN                                                                             22.00       $23.36
       LPN - UM OMC Rankin                                                              1.00       $23 .36
       Nursing Assistant                                                                1.00       $14.21
       Secretary/Adm In Assistant                                                      2.00        $17.45
       Medical Records Clerk/HIT                                                       3,00        $15.62
       Medical Records Supervisor                                                      l ,00       $20.65
       EMT/Paramedic
       Radiology Technician •                                                          1.00           "'
       Physical Therapist
       Physical Therapist Assistant
       Medical Supply Ass istant
       Central Services Manager                                                        1.00        $20.11
       Laboratory Technic ian
      Ph lebotomlst                                                                    3.00        $16.38
      Health Services Adm inistrator
      Optometrist     **                                                               0.10          ••
      Site Manager                                                                     1.00        $44.69
      Chief Psvchlatrist
      Master Mental Health Profess ional                                               4.00        $29.60
      Mental Health Dlrector(Psychologlst}                                             2.00        $43,96
      Psychiatrist                                                                     1.50       $146.24
      Activities Therapist
      MH Secretary                                                                     1,00        $15.57
      Psychiatric NP                                                                   2.00        $63.25
      Psychiatric RN




     Exhibit P - Facility Staffing Pattern                                                      Page 3 of 15




                                                                                               MHMHP 000172
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 47 of 58 PageID #: 956




                                    Mississippi Department of Corrections, RFP 16-009



                                      Pharmaceutical Services
        Pharmacist
        Pharma Directo r
        Pharm acy Technician                                                             2.00        $17.40
       Totals                                                                           78.10
      Notes:
      * Onsile radiology sen,ices wlll be provided by Quality Mobile X-Ray. Quality Mobile X-Ray
      will provide the onsite radiology technicians adequate to meet the facility's needs.

      ** Onsite optometry services will be provided by Institutional Eye Care (/EC). /EC will
      provide tl,e onsite optometrists adequate to meet the facility's needs,

      Dialysis- Onsite dialysis services will be provided by hardonn ay Dialysis. hnrdonnay will
      provide the onsite dialysis team (nephrologist, dialysi nurse ) dequate to meet the IVIO•shift per
      day, six day per week dialysis schedule.

     Telehealth services could be provided as a back-up or an adj unct service for th faci lity 's
     physician, mid-level providers, and psychiatrist. These services will be determi ned (TBD) with
     the MDOC during ontract negotiations and startup activities as well as throughout the contract
     term ,




     Exhibit P - Facility Staffing Pattern                                                       Page 4 of 15




                                                                                                MHMHP 000173
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 48 of 58 PageID #: 957




                                   Mississippi Department of Corrections, RFP 16-009



                                        Facility Staffing Pattern RFP NO. 16-009


                  South Mississippi Correctional lnstitution (SMC!)
                         Comprehensive Onslte Medical Services Staff               Minimum      Hourly Rate
                                                                                        FTE
      Physician                                                                        1.00       $103 ,94
      Site Medical Director                                                            1.00       $111.05
      Dentist                                                                          1.75        $82.23
      Dental Director
      Dental Assistant                                                                 2 ,00       $17.69
      Mid-Level (PA/NP)                                                                2.00        $63 .21
      RN                                                                               13.00       $33 .19
      RN Charge
      RN Supervisor                                                                    2.00        $39 .99
      Infection Control Program Coordinator (RN)                                       1.00        $35 .25
      Director of Nursing/Site Manager                                                 1.00        $43 .98
      LPN                                                                              15.00       $23 .36
      LPN - UM OMC Rankin
      Nursing Assistant                                                                1.00        $14.21
      Secretary/Adm In Assistant                                                       1.00        $17.45
      Medical Records Clerk/HIT                                                        2.00        $15.62
      Medical Records Supervisor                                                       1.00        $20,65
      EMT/Paramedic
      Radiology Technician •                                                           1.00           •
      Physical Therapist
      Physical Therapist Assistant
      Medical Supply Assistant                                                         1.00        $1S.44
      Central Services Manager
      Laboratory Technician
      Phlebotomlst                                                                     1.00        $16.38
      Health Services Administrator
     Optometrist     0                                                                 0.10          ••
     Site Manager                                                                      1,00        $44.69
     Chief Psychiatrist
     Master Mental Health Professional                                                 2,00        $29.60
     Mental Health Dlrector(Psychologist)
     Psychiatrist                                                                      1.00       $146,24
     Activities Therapist
     MH Secretary                                                                      1.00       $15.57




    Exh ibit P • Facility Staffing Pattern                                                      Page 5 of 15




                                                                                               MHMHP 000174
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 49 of 58 PageID #: 958




                                    Mississippi Department of Corrections, RFP 16-009




                                      Pharmaceutical Services
       Pharmacist
       Pharmac Director
       Pharmacy Technician                                                               1.00        $17.40
      Totals                                                                            53.85
     Notes:
     ""Onsite radiology services will he provided by Quality Moh/le X-Ray. Quality Mobile X-Ray
     wll/ provide the onslte radiology technicians adequate to meet the facility's needs.

     *"" Onsite optometry services will be provided by Institutional Eye Care (/EC). /EC will
     provide the onslte optometrists adequate to meet thefacil/ty 1s needs.

     Telehealth services could be provided as a back-up or an adjunct service fo r the facility's
     physician, mid-level providers, and psychiatrist. These sel'Vices will be detcrm ined (TBD) with
     the MDOC during contract negotiations and startup activities as well as throughout the contract
     term.




    Exh ibit P • Facility Staffing Pattern                                                       Page 6 of 15




                                                                                                MHMHP 000175
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 50 of 58 PageID #: 959




                                    Mississippi Department of Corrections, RFP 16-009



                                         Facility Staffing Pattern RFP NO. 16-009


                      E ast          lSSlSS tf}J)l                           . CF)
                                                     orrectwnaI~• Ul'Ir//JI (EM
                         Comprehensive Onslte Medlcal Services Staff                Minimum       Hourly Rate
                                                                                         FTE
       Ph ys ician
       Site Medical Director                                                            1.00        $111.05
       Dentist                                                                          1.00        $82.23
       Dental Director
       Dental Assistant                                                                 1.00        $17.69
       M id-Level (PA/ NP)                                                              1.00        $63.21
       RN                                                                               6.00        $33.19
       RN Cha rge                                                                       2.00        $39 ,99
       RN Supervisor
       Infection Cont rol Program Coordinator (RN)                                      1.00        $35.25
       Director of Nursing/Site Manager                                                 1.00        $43.98
       LPN                                                                              12.00       $23.36
       LPN - UM OMC Rankin
                                                                            .
       Nursing Assistant
       Secret ary/Ad mln Assistant                                                      1.00        $17.45
       Medical Records Clerk/HIT                                                        2.00        $15.62
       Medical Records Supervisor
       EM T/Pa ramedic
       Radiology Technician •                                                           1.00           •
       Physical Thera pist
       Ph ysical Therap ist Assistant
       Medical Supply Assistant
       Labo ra tory Technician
       Phlebotomlst
       Central Services Manager
      Health Services Administrator
      Optometrist u                                                                     0.10          ••
      Site Manager                                                                      1.00        $44.69
      Chief Psychiatrist                                                                1.00       $188.12
      Master Mental Health Professiona l                                                6.00       $29.60
      Mental Health Dlrector( Psvch ologlst)                                            1.00       $43.96
      Psychiatrist
      Activities Therapist
      MH Secretary                                                                      1.00        $15.57
      Psychiatric NP                                                                    3.00        $63 .25



     Exhibit P - Facility Staffing Pattern                                                       Pase 7 of 1s




                                                                                                MHMHP 000176
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 51 of 58 PageID #: 960




                                    Mississippi Department of Corrections, RFP 16-009




                                      Pharmaceutical Services
       Pharmacist
       Pharma Director
       Pharmacy Technician                                                               1.00       $17.40
       Totals                                                                           44,10
      Notes:
      * Onsite radiology services will be provided by Quality Mobile X-Ray, Quality Mobile X-Ray
      will provide Ille onslte radiology technicians adequate to meet thefacility's needs.

     ** Onsite optometry services will be provided by Instit11tional Eye Care (/EC). JEC w/11
     provide the onsite optometrists adequate to meet the facility's needs.

     Telehealth services could be provided as a back-up or an adjunct service for the facility's
     physician, mid-level providers, and psychiatrist. These services will be determined (TBD) with
     the MDOC during contract negotiations and startup activities as ~ell as throughout the contract
     term.




     Exhibit P - Facili ty Staffing Pattern                                                      Page 8 of 1S




                                                                                                MHMHP 000177
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 52 of 58 PageID #: 961




                                    Mississippi Department of Corrections, RFP 16-009



                                         Facility Staffing Pattern RFP NO. 16-009


                     Mars/rail Count, Correctional Facilitv (MCCF)
                        Comprehensive Onslte Medical Services Staff                 Minimum      Hourly Rate
                                                                                        FTE
       Physician
       Site Medical Director                                                            1.00       $111.05
       Dentist                                                                          1.00       $82.23
       Dental Director
       Dental Assistant                                                                 1.00       $17 ,69
       Mid-Level (PA/NP)                                                                0.60       $63.21
       RN                                                                               6.00       $33. 19
       RN Charge
       RN Supervisor
       Infection Control Program Coordinator (RN)                                       1.00       $35.25
       Director of Nursing/Site Manager                                                 1.00       $43 ,98
       LPN                                                                              9.00       $23.36
       LPN - UM OMC Rankin
       Nursing Assistant
      Secretary/Admin Assistant                                                         1.00       $17,45
       Medical Records Clerk/HIT                                                        1.00       $15.62
       Medical Records Supervisor
       EMT/Paramedic
      Radio logy Technician •                                                           1.00          •
       Physical Therapist
      Physical Therapist Assistant
      Medical Supply Assistant
      Laboratory Techn ician
      Phlebotomlst
      Central Services Manager
      Health Services Adm inistrator
      Optometrist **                                                                    0.10         ••
      Site Manager                                                                      1.00       $44,69
      Chief Psychiatrist
      Master Mental Health Professiona l                                                2.00       $29.60
      Mental Health Director(Psychologlst)
      Psychiatrist                                                                      0.50      $146.24
      Activities Thera plst
      MH Secretary
      Psychiatric NP




     Exhibit P - Facility Staffing Pattern                                                      Page 9 of 15




                                                                                               MHMHP 000178
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 53 of 58 PageID #: 962




                                    Mississippi Department of Corrections, RFP 16-009




                                      Pharmaceutical Services
       Pharmacist
       Pharmacy Director
       Pharmacy Technician                                                               1.00        $17.40
       Totals                                                                           28.20
      Notes:
      * Onsite radiology services will be provided by Qualily Mobile X~Ray. Quality Mobile X-Ray
      will provide the onslte radiology tech11iclans adequate to meet the facil/ty 's 11eeds,

      ,.,,, Onsite optometry services will be provided by Institutional Eye Care (/EC). IEC will
      provide the onsite optometrists adequate to meet the facility's needs.

      Telehealth services could be i,rovided as a back-up or an adjunct service fo r the facility 's
      physician, mid-level providers, and psychiatrist. These services will be det rmincd (TBD) with
      the MDOC during contract negotiation and startup activities as well as throughout the contract
      tenn .




     Exhibit P · Faclllty Staffing Pattern                                                      Page 10 of 15




                                                                                                MHMHP 000179
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 54 of 58 PageID #: 963




                                     Mississippi Department of Corrections, RFP 16-009



                                           Facility Staffing Pattern RFP NO. 16-009


                         Walnut Grove Correctional Facilih O·VGCF)
                          Comprehensive Onslte Medical Services Staff                 Minimum     Hourly Rate
                                                                                          FTE
       Physician
       Site Medical Director                                                             1.00       $111 ,05
       Dentist                                                                           1.00        $82.23
       Dental Director
       Dentat Assistant                                                                  1.00       $17.69
       Mld•Level (PA/NP)                                                                 0.60       $63.21
       RN                                                                                5.00       $33,19
       RN Charge
       RN Supervisor
       Infection Control Program Coordinator (RN )                                       1.00       $35.25
       Director of Nursing/Site Manager                                                  1.00       $43 .98
       LPN                                                                               9.00       $23.36
       LPN - UM OMC Rankin
       Nursln11 Assistant
       Secretary/Admln Ass istant                                                        1.00       $17.45
       Medical Records Clerk/HIT                                                         1.00       $15.62
       Medical Records Supervisor
       EMT/Paramedic
       Radiology Technician •                                                            1.00          •
       Physical Therapist
       Physlcal Therapist Assistant
       Medical Supply Assistant
       Laboratory Technician
       Phlebotomlst
       Central Services Manager
       Health Services Administrator
       Optometrist ••                                                                    0.10          ••
      Site Manager                                                                       1.00       $44.69
      Chief Psychiatrist
       Master Mental Health Professional                                                 1.50       $29.60
      Mental Health Dlrector(Psych ologlst )                                             1.00       $43.96
      Psychiatrist                                                                       0.20      $146.24
      Activities Therapist
      MH Secretary
      Psvchiatrfc NP




     E><h lblt P - Facility Staffing Pattern                                                    Page 11 of 15




                                                                                                MHMHP 000180
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 55 of 58 PageID #: 964




                                    Mississippi Department of Corrections, RFP 16-009




                                      Pharmaceutical Services
       Pharmacist
       Pharmacy Director
       Pharmacy Technician                                                              1.00        $17.40
      Totals                                                                            27,40
     Notes:
     * Onsite radiology services will be provided hy Quality Mobile X-Ray, Quality Mobile X-Ray
     will provide the onsite radiology teclmicians at/equate to meet the facility's needs.

     ** Onsite optometry services will be provided by Institutional Eye Care (/EC). /EC will
     provide the onsite optometrists adequate to meet tl,e/ac/lity''s needs.

     Telehealth services could be provided as a back-up or iu, adjunct serv ice for the facility's
     physician, mid- level prov iders, and psychiatrist. These services will be determined (TBD) with
     the MDOC during contract negotiations and startup activities as well as throughout the contract
     term.




    Ellhlblt P • Fac)ll ty Staffing Pattern                                                     Page 12 of 15




                                                                                                MHMHP 000181
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 56 of 58 PageID #: 965




                                  Mississippi Department of Corrections, RFP 16-009



                                        Facility Staffing Pattern RFP NO. l6-009


                    Wilkinson Cou111v Correctional Facility O-VCC F)
                        Comprehensive Onslte Medical Services Staff                Minimum     Hourly Rate
                                                                                       FTE
      Physician
      Site Medical Director                                                           1.00       $111.05
      Dentist                                                                         1.00        $82.23
      Dental Director
      Dental Assistant                                                                1.00       $17.69
      Mid-Level (PA/NP)                                                               0.50       $63.21
      RN                                                                              5.00       $33.19
      RN Charge
      RN Supervisor
      Infection Control Program Coordinator (RN)                                      1.00       $35.25
      Director of Nursing/Site Manager                                                1.00       $43.98
      LPN                                                                             7.00       $23.36
      LPN - UM OMC Rankin
      Nursing Assistant
      Secretary/Admln Assistant                                                       1.00       $17.45
      Medical Records Clerk/MIT                                                       1.00       $15.62
      Medical Records Supervisor
      EMT/Paramedic
      Radio logy Technician •                                                         1.00          •
      Physical Therapist
      Physical Therapist Assistant
      Medical Supply Assistant
      Laboratory Technician
      Phlebotomist
     Central Services Manager
     Health Services Administrator
     Optometrist • •                                                                  0.10         ...
     Site Manager                                                                     1.00       $44.69
     Chief Psychiatrist
     Master Mental Health Professional                                                3.00       $29.60
     Mental Health Dlrector(Psychologlst)
     Psychiatrist                                                                     0.80      $146.24
     Activities Therapist
     MH Secretary
     Psychiatric NP




    Exhibit P - Facility Staffing Pattern                                                    Page 13 of 15




                                                                                             MHMHP 000182
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 57 of 58 PageID #: 966




                                   Miss lssippi Department of Corrections, RFP 16-009




                                     Pharmaceutical Services
       Pharmacist
       Pha rmacy Director
       Pharmacy Technician                                                              1.00        $17.40
       Totals                                                                           26,40
     Notes:
     "' Onsite radiology servicel' will be provided by Quality Mobile X-Ray. Quality Mobile X-Ray
     will provide the onshe radiology technicians adequate to meet the facility's needs.

     "'* Onslte optometry services will be provided by Institutional Eye Care (/EC), /EC will
     provide the onsile optometrists adequate to meet the facility's needs.

     Telehealth services could be provided as a back-up or an adjunct service for the facility's
     physician, mid-level providers, and psychiatrist. These services will be determined (TBD) with
     the MDOC during contract negotiations and startup activities as well as throughout the contract
     term .




     Exhibit P • Facillty Staffing Pattern                                                      Page 14 of 15




                                                                                                MHMHP 000183
Case: 3:19-cv-00234-NBB-RP Doc #: 132-2 Filed: 10/26/20 58 of 58 PageID #: 967




                                   Mississippi Department of Corrections, RFP 16-009


                                         Facility Staffing Pattern RFP NO, 16-009



                 Re~ional Facilities (Each of' 15 SefJllrate Facilities)
                                                  Position                              Minimum
                                                                                           FTE
              Staff Physician                                                             2.25
               RN (Reimburse Counties 80% compensation)                                   15.00
               TOTAL FTEs                                                                 17.25
             Notes:
             Telehealth services could be provided as a back-up or an adjunct service for the facility's
             physician, mid-level providers, and psychiatrist. These services will be determined (TBD)
             with the MDOC during contract negotiations and startup activities as well as throughout
             the contract term .


                                                 Regional Ol!i-ce
                                                  Position                                 FTE
              Regional Manager                                                            1.00
              Administrative Assistant                                                    1.00
              CQI Manager                                                                 1.00
              Telehealth/lT Coordinator                                                   1.00
              Re -Entry Coordinator                                                       0.50
              Regional Coord inator                                                       1.00
              Reglonal Medical Director                                                   1.00
              Reglona l DON                                                               1.00
              Regional Mental Health Director                                             1.00
              Regional Pharmacist                                                         0.20
              TOTAL FTEs                                                                  8,70



            IGRAND TOTAL FTEs                                                            367.90




     EMhlblt P - Faclllty Staffing Pattern                                                   Page 15 of 15




                                                                                            MHMHP 000184
